 

Exhibit 10
 
EXECUTION VERSION
 
$1,200,000,000
 
THREE-YEAR TERM LOAN CREDIT AGREEMENT
 
dated as of
 
December 29, 2017
 
Among
 
Campbell Soup Company
 
The Lenders Party Hereto
 
And
 
Credit Suisse AG, Cayman Islands Branch
as Administrative Agent
 
_____________________
 
Credit Suisse Securities (USA) LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated,
PNC Capital Markets LLC
as Joint Lead Arrangers and Joint Bookrunners





--------------------------------------------------------------------------------

TABLE OF CONTENTS
 


Page
 
ARTICLE 1
DEFINITIONS
     
SECTION 1.01.
Definitions
1
SECTION 1.02.
Accounting Terms and Determinations
17
SECTION 1.03.
Types of Borrowings
17
     
ARTICLE 2
THE FACILITY
     
SECTION 2.01.
Commitments to Lend
18
SECTION 2.02.
Notice of Borrowing
18
SECTION 2.03.
Notice to Lenders; Funding of Loans
18
SECTION 2.04.
Registry; Notes
19
SECTION 2.05.
Maturity of Loans
19
SECTION 2.06.
Interest Rates
19
SECTION 2.07.
Fees
20
SECTION 2.08.
Optional Termination or Reduction of Commitments
20
SECTION 2.09.
Method of Electing Interest Rates
20
SECTION 2.10.
Mandatory Termination of Commitments
21
SECTION 2.11.
Optional Prepayments
21
SECTION 2.12.
General Provisions as to Payments
21
SECTION 2.13.
Funding Losses
22
SECTION 2.14.
Computation of Interest and Fees
22
SECTION 2.15.
Judgment Currency
22
SECTION 2.16.
[Reserved].
23
SECTION 2.17.
Regulation D Compensation
23
SECTION 2.18.
[Reserved].
23
SECTION 2.19.
[Reserved].
23
SECTION 2.20.
[Reserved].
23
SECTION 2.21.
Defaulting Lenders
23
     
ARTICLE 3
CONDITIONS
     
SECTION 3.01.
Effective Date
24
SECTION 3.02.
Borrowing of Loans on the Closing Date
25
SECTION 3.03.
Determinations under Sections 3.01 and 3.02..
26





i

--------------------------------------------------------------------------------







ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


SECTION 4.01.
Corporate Existence and Power
26
SECTION 4.02.
Corporate and Governmental Authorization; No Contravention
26
SECTION 4.03.
Binding Effect
27
SECTION 4.04.
Financial Information; No Material Adverse Change
27
SECTION 4.05.
Litigation
27
SECTION 4.06.
Compliance with ERISA
27
SECTION 4.07.
Environmental Matters
28
SECTION 4.08.
Taxes
28
SECTION 4.09.
Subsidiaries
28
SECTION 4.10.
Full Disclosure
28
SECTION 4.11.
Anti-Corruption Laws and Sanctions
28
SECTION 4.12.
Investment Company Status
29
SECTION 4.13.
Federal Reserve Regulations
29
SECTION 4.14.
Solvency
29



ARTICLE 5
COVENANTS


SECTION 5.01.
Information
29
SECTION 5.02.
Maintenance of Property; Insurance
31
SECTION 5.03.
Conduct of Business and Maintenance of Existence
32
SECTION 5.04.
Compliance with Laws
32
SECTION 5.05.
Mergers and Sales of Assets
32
SECTION 5.06.
Negative Pledge
32
SECTION 5.07.
Use of Proceeds.
33
SECTION 5.08.
Most Favored Lender
34
SECTION 5.09.
Financial Covenant
34



ARTICLE 6
DEFAULTS


SECTION 6.01.
Events of Default
34
SECTION 6.02.
Notice of Default
36



ARTICLE 7
THE ADMINISTRATIVE AGENT


SECTION 7.01.
Appointment and Authorization
36
SECTION 7.02.
Administrative Agent and Affiliates
36
SECTION 7.03.
Action by Administrative Agent
36
SECTION 7.04.
Consultation with Experts
37
SECTION 7.05.
Liability of Administrative Agent
37
SECTION 7.06.
Indemnification
37
SECTION 7.07.
Credit Decision
37
SECTION 7.08.
Successor Administrative Agent
38
SECTION 7.09.
Administrative Agent's Fee
38
SECTION 7.10.
Arrangers
38



ii

--------------------------------------------------------------------------------





ARTICLE 8
CHANGE IN CIRCUMSTANCES


SECTION 8.01.
Basis for Determining Interest Rate Inadequate or Unfair
38
SECTION 8.02.
Illegality
39
SECTION 8.03.
Increased Cost and Reduced Return
39
SECTION 8.04.
Taxes
40
SECTION 8.05.
Base Rate Loans Substituted for Affected Euro-Dollar Rate
42



ARTICLE 9
[RESERVED]


ARTICLE 10
[RESERVED]


ARTICLE 11
MISCELLANEOUS


SECTION 11.01.
Notices
42
SECTION 11.02.
No Waivers
43
SECTION 11.03.
Expenses; Indemnification
43
SECTION 11.04.
Sharing of Set-offs
44
SECTION 11.05.
Amendments and Waivers
44
SECTION 11.06.
Successors and Assigns
46
SECTION 11.07.
[Reserved]
47
SECTION 11.08.
Collateral
48
SECTION 11.09.
Governing Law; Submission to Jurisdiction
48
SECTION 11.10.
Counterparts; Integration
48
SECTION 11.11.
WAIVER OF JURY TRIAL
48
SECTION 11.12.
USA Patriot Act
48
SECTION 11.13.
No Fiduciary Duty; Obligations Several
49
SECTION 11.14.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
49



 
iii

--------------------------------------------------------------------------------

COMMITMENT SCHEDULE


PRICING SCHEDULE


EXHIBIT A
-
Note
EXHIBIT B
-
Solvency Certificate
EXHIBIT C
-
Assignment and Assumption Agreement



iv

--------------------------------------------------------------------------------

THREE-YEAR TERM LOAN CREDIT AGREEMENT
 
THREE-YEAR TERM LOAN CREDIT AGREEMENT, dated as of December 29, 2017, among
CAMPBELL SOUP COMPANY, the LENDERS party hereto and CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH as Administrative Agent.
 
The parties hereto agree as follows:
 
 
ARTICLE 1
Definitions
 
SECTION 1.01.  Definitions.  The following terms, as used herein, have the
following meanings:
 
"Acquired Business" means the Target, together with its Subsidiaries.
 
"Acquisition" means the acquisition by the Company, directly or indirectly
through Merger Sub of the outstanding equity interests of the Target.
 
"Acquisition Agreement" means the Agreement and Plan of Merger, dated as of
December 18, 2017 (as amended, modified, supplemented or waived solely in
accordance with Section 3.02 hereof), by and among the Company, Merger Sub and
the Target.
 
"Acquisition Agreement Representations" means the representations made by or on
behalf of the Acquired Business in the Acquisition Agreement as are material to
the interests of the Lenders, but only to the extent that the Company (or one of
its affiliates) has the right to terminate its obligations under the Acquisition
Agreement or to decline to consummate the Acquisition as a result of a breach of
such representations in the Acquisition Agreement.
 
"Acquisition Consideration" means the aggregate amount of cash consideration
payable in connection with the Acquisition (including the refinancing of certain
indebtedness of the Acquired Business).
 
"Administrative Agent" means Credit Suisse AG, Cayman Islands Branch in its
capacity as administrative agent for the Lenders hereunder, and its successors
in such capacity.
 
"Administrative Questionnaire" means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Company) duly
completed by such Lender.
 
"affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.
 
"Agent Parties" has the meaning set forth in Section 5.01.
 
"Agreement" means this Three-Year Term Loan Credit Agreement, as the same may at
any time be amended, restated, amended and restated, supplemented or otherwise
modified in accordance with the terms hereof.
 

--------------------------------------------------------------------------------

"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
 
"Applicable Lending Office" means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Euro‑Dollar Loans, its Euro‑Dollar Lending Office.
 
"Approved Fund" means any Fund that is administered or managed by (i) a Lender,
(ii) an affiliate of a Lender or (iii) an entity or an affiliate of an entity
that administers or manages a Lender.
 
"Assignee" has the meaning set forth in Section 11.06(c).
 
"Assignment and Assumption Agreement" means an assignment and assumption
agreement entered into by a Lender and an Assignee (with the consent of any
Person as required by Section 11.06), in the form of Exhibit C or such other
form as shall be approved by the Administrative Agent.
 
"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
"Bankruptcy Event" means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
"Base Rate" means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus
½ of 1% and (c) the Euro-Dollar Rate for a one month Interest Period on such day
(or if such day is not a Domestic Business Day, the immediately preceding
Domestic Business Day) plus 1%; provided that, for the purpose of this
definition, the Euro-Dollar Rate for any day shall be based on the Euro-Dollar
Rate at approximately 11:00 A.M. London time on such day.
 
"Base Rate Loan" means (i) a Loan which bears interest at the Base Rate pursuant
to the applicable Notice of Borrowing or Notice of Interest Rate Election or the
provisions of Article 8 or (ii) an overdue amount which was a Base Rate Loan
immediately before it became overdue.
 
2

--------------------------------------------------------------------------------

"Base Rate Margin" has the meaning set forth in the Pricing Schedule.
 
"Board" means the Board of Governors of the Federal Reserve System of the United
States.
 
"Board of Directors" means the board of directors of the Company.
 
"Borrower Materials" has the meaning set forth in Section 5.01.
 
"Borrowing" has the meaning set forth in Section 1.03.
 
"Bridge Commitment Letter" means that certain Commitment Letter, dated as of
December 18, 2017, among the Company, Credit Suisse AG, Cayman Islands Branch,
Credit Suisse Securities (USA) LLC and/or any other Persons that become party
thereto relating to the Bridge Facility.
 
"Bridge Facility" means, if entered into by the Company, the Company's senior,
unsecured bridge term loan credit facility in an aggregate principal amount not
to exceed $5,000,000,000, the material terms and conditions of which are
summarized in the Bridge Commitment Letter and the proceeds of which will be
used to fund the Acquisition.
 
"Canadian Credit Agreement" means that certain Credit Agreement dated as of July
15, 2016 by and among Campbell Company of Canada, as borrower, the Company, the
lenders from time to time party thereto and Royal Bank of Canada, as
administrative agent, as amended, restated, supplemented or otherwise modified
from time to time.
 
"Canadian Insolvency Event" means the occurrence of any event under Section
6.1(j) or Section 6.1(k) of the Canadian Credit Agreement but only for so long
as the Canadian Credit Agreement is a Restricted Agreement.
 
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a "Change in Law" regardless of the date enacted, adopted, issued or
implemented.
 
"Change of Control" means the occurrence of any of the following:
 
(1) the sale, conveyance, transfer or lease of the Company's properties and
assets substantially as an entirety (other than by way of merger or
consolidation) to any "person" (as that term is used in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended), other than the Company or one of
its Subsidiaries;
 
3

--------------------------------------------------------------------------------

(2) the first day on which a majority of the members of the Board of Directors
are not Continuing Directors; or
 
(3) the consummation of any transaction or series of related transactions
(including, without limitation, any merger or consolidation) the result of which
is that any "person" (as that term is used in Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended), other than the Company or one of its
Subsidiaries, becomes the beneficial owner, directly or indirectly, of more than
50% of the then outstanding shares of the Company's Voting Stock, measured by
voting power rather than number of shares;
 
provided that the consummation of any such transaction will not be considered to
be a Change of Control if (a) the Company becomes a direct or indirect
wholly-owned Subsidiary of a holding company and (b) immediately following such
transaction, (x) the direct or indirect holders of the Voting Stock of the
holding company are substantially the same as the holders of the Company's
Voting Stock immediately prior to such transaction or (y) no "person" (as that
term is used in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended) is the beneficial owner, directly or indirectly, of more than 50% of
the Voting Stock of such holding company.
 
"Change of Control Triggering Event" means (1) the Company's Public Rating is
downgraded by each of the Ratings Agencies during the 60-day period (the
"Trigger Period") commencing on the earlier of (i) the occurrence of a Change of
Control or (ii) the first public announcement of the occurrence of a Change of
Control or the Company's intention to effect a Change of Control (which Trigger
Period will be extended so long as the Company's Public Rating is under publicly
announced consideration for possible downgrade by any of the Ratings Agencies)
and (2) the Company's Public Rating is rated below an Investment Grade rating by
each of the Ratings Agencies on any date during the Trigger Period;
provided that a Change of Control Triggering Event will not be deemed to have
occurred in respect of a particular Change of Control if each Ratings Agency
does not publicly announce or confirm or inform the Administrative Agent, in
writing at the Company's request that the reduction was the result, in whole or
in part, of any event or circumstance comprised of or arising as a result of, or
in respect of, the Change of Control (whether or not the applicable Change of
Control has occurred at the time of the Change of Control Triggering Event).
Notwithstanding the foregoing, no Change of Control Triggering Event will be
deemed to have occurred in connection with any particular Change of Control
unless and until such Change of Control has actually been consummated.
 
"Closing Date" means the first date on which the Acquisition is consummated and
the conditions specified in Section 3.02 are satisfied (or waived in accordance
with Section 11.05).
 
"Commitment" means (i) with respect to any Lender listed on the Commitment
Schedule, the amount set forth therein opposite the name of such Lender under
the heading "Commitment" and (ii) with respect to any Assignee or any financial
institution which becomes a Lender pursuant to Section 11.06(c) or 2.20 the
amount of the Commitment thereby assumed by it, in each case as such amount may
from time to time be reduced pursuant to Section 2.08 or changed as a result of
an assignment pursuant to Section 11.06(c).
 
"Commitment Schedule" means the Commitment Schedule attached hereto.
 
"Company" means Campbell Soup Company, a New Jersey corporation, and its
successors.
 
4

--------------------------------------------------------------------------------

"Company's 2015 Notes" means the global security issued in connection with those
certain 3.300% senior notes due 2025, as filed with the Securities and Exchange
Commission as Exhibit 4.2 to the Form 8-K on March 19, 2015.
 
"Company's 2017 Form 10-K" means the Company's annual report on Form 10-K for
its fiscal year ended July 30, 2017, as filed with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended.
 
"Company's Latest Form 10-Q" means the Company's quarterly report on Form 10-Q
for the quarter ended on October 29, 2017, as filed with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended.
 
"Company's Public Rating" means, at any time, (i) if the Company's 2015 Notes
are outstanding at such time, the rating assigned to the Company's 2015 Notes by
each of the Ratings Agencies and (ii) if the Company's 2015 Notes are not
outstanding at such time, the rating assigned by each of the Ratings Agencies to
the Company's unsecured long-term indebtedness without third-party credit
support (or, if no such indebtedness is outstanding and so rated at such time,
then the Company's corporate or corporate family rating, as applicable, from
such Ratings Agencies).
 
"Consolidated Adjusted EBITDA" means, for any period, an amount determined for
the Company and its Subsidiaries on a consolidated basis equal to:
 
(a) EBIT (including EBIT of any discontinued operations), plus
 
(b) without duplication and, other than with respect to clause (xi) below,
solely to the extent deducted in calculating EBIT, the sum of (i) all amounts
and expenses attributable to depreciation and amortization for such period, (ii)
losses from dispositions of assets or liabilities outside of the ordinary course
of business, (iii) any extraordinary, unusual or non-recurring charges or losses
for such period, (iv) all costs, fees and expenses during such period related to
any restructuring related costs (including, without limitation, any
implementation costs, restructuring charges, related severance costs, retention
bonuses, relocation expenses, expenses related to the closure of facilities and
similar costs and expenses) and/or any costs, fees and expenses during such
period related to any issuance of equity, recapitalization, reorganization,
asset disposition, divestiture, sale of any business or division thereof,
acquisition or Debt, (v) actual integration costs in relation to any consummated
acquisition and all costs, fees and expenses incurred in connection with the
Transactions, (vi) any pension, post-retirement and similar plan actuarial
mark-to-market losses and/or curtailment or settlement charges, (vii) any loss
on foreign exchange, swaps or similar forward contracts, in each case, relating
to any acquisition or disposition, (viii) the effects of purchase accounting
adjustments made in relation to any consummated acquisition, (ix) any impairment
charges or asset write-offs, including impairment charges or asset write-offs
related to intangible assets (including goodwill) and long-lived assets, (x) any
amortization expense related to notes discounts and (xi) for any period ending
during the first four fiscal quarters ending following the Closing Date, the
amount of cost savings and synergies projected by the Company in good faith to
be realized, net of realized gains, in connection with (x) the Acquisition
and/or (y) the Acquired Business' "transformation program", in each case, within
12 months of the Closing Date, which cost savings and synergies shall be deemed
to have been realized on the first day of such period; provided, that (1) such
cost savings and synergies are reasonably identifiable, reasonably attributable
to the Acquisition, reasonably supportable and certified by a Financial Officer
of the Company in writing to the Administrative Agent, (2) the Company has
initiated or will initiate within a period of time following the Closing Date
that is reasonably anticipated to permit such cost savings and synergies to be
realized within 12 months of the Closing Date appropriate actions to realize
such cost savings and synergies and (3) the aggregate amount of cost savings and
synergies added pursuant to this clause (b)(xi) shall not exceed $125,000,000
for any such period of four consecutive fiscal quarters, and minus
 
5

--------------------------------------------------------------------------------

(c) without duplication, solely to the extent added in calculating EBIT, the sum
of (i) gains from dispositions of assets or liabilities outside of the ordinary
course of business for such period, (ii) any pension, post-retirement and
similar plan actuarial mark-to-market gains and/or curtailment or settlement
gains, (iii) any gain on foreign exchange, swaps or similar forward contracts,
in each case, relating to any acquisition or disposition, (iv) any restructuring
gains and (v) any extraordinary, unusual or non-recurring income or gains for
such period.
 
"Consolidated Leverage Ratio" means, as of any date of determination, the ratio
of (a) Consolidated Net Debt to (b) Consolidated Adjusted EBITDA for the four
fiscal quarter period ended as of such date.
 
"Consolidated Net Assets" means the total assets of the Company and its
Consolidated Subsidiaries after deducting therefrom all current liabilities.
 
"Consolidated Net Debt" means, at any date, the third party Debt for borrowed
money of the Company and its Subsidiaries calculated on a consolidated basis as
of such time in accordance with GAAP, net of unrestricted cash and cash
equivalents of the Company and its Subsidiaries.
 
"Consolidated Subsidiary" means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date.
 
"Continuing Directors" means, as of any date of determination, any member of
the  Board of Directors who (1) was a member of such Board of Directors on the
Effective Date; or (2) was nominated for election or elected to such Board of
Directors with the approval of a majority of the Continuing Directors who were
members of such Board of Directors at the time of such nomination or election
(either by a specific vote or by approval of the Company's proxy statement in
which such member was named as a nominee for election as a director).
 
"control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 
"Covenant" means, with respect to any Restricted Agreement, any covenant
contained therein (x) consisting of a financial ratio or financial test; (y)
prohibiting, restricting or otherwise limiting the ability of the obligor
thereunder (or any of its subsidiaries) to (1) merge, consolidate, sell or
otherwise dispose of assets, (2) make investments or acquisitions, (3) grant
Liens, (4) declare or pay dividends or make other distributions, (5) make any
repurchases or redemptions of any capital stock, or (6) incur Debt; or (z)
consisting of an event of default.
 
"Credit Exposure" means, with respect to any Lender at any time, (i) the amount
of its Commitment (whether used or unused) at such time or (ii) if the
Commitments have terminated in their entirety, the sum of the aggregate
outstanding principal amount of its Loans at such time.
 
6

--------------------------------------------------------------------------------

"Debt" of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business, (iv)
all obligations of such Person as lessee which are capitalized in accordance
with generally accepted accounting principles, (v) all obligations (including
all contingent obligations) of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit or similar instrument, (vi)
all Debt of others secured by a Lien on any asset of such Person, whether or not
such Debt is assumed by such Person and (vii) all Debt of others Guaranteed by
such Person.
 
"Default" means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
"Defaulting Lender" means any Lender that (a) has failed to (i) fund any portion
of its Loans within two Domestic Business Days of the date required to be funded
or (ii) pay over to any Lender Party any other amount required to be paid by it
hereunder within two Domestic Business Days of the date required to be paid,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender's good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Company or the Administrative Agent in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender's good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding under this Agreement cannot
be satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Domestic Business Days after request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent's receipt of such certification in form and substance satisfactory to it,
or (d) has become (or has a Parent that has become) the subject of (i) a
Bankruptcy Event or (ii) a Bail-In Action.
 
"dollars" or "$" refers to lawful money of the United States of America.
 
"Domestic Business Day" means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
 
"Domestic Inventory" means inventory owned by the Company or any Subsidiary and
located in the United States.
 
"Domestic Lending Office" means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.
 
"Domestic Receivables" means receivables of the Company or any Subsidiary which
in the ordinary course of business are payable in the United States.
 
7

--------------------------------------------------------------------------------

"EBIT" means earnings before interest and taxes of the Company and its
Subsidiaries on a consolidated basis as reported by the Company on a quarterly
basis determined in a manner consistent with GAAP.
 
"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
"EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
"Effective Date" means the date the Commitments become effective in accordance
with Section 3.01.
 
"Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean‑up or other remediation thereof.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
"ERISA Group" means all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with the Company, are treated as a single employer under Section 414 of
the Internal Revenue Code. For the avoidance of doubt, when any provision of
this Agreement relates to a past event or period of time, the term "ERISA Group"
includes any Person who was, as to the time of such past event or period of
time, a member of the "ERISA Group" within the meaning of the preceding
sentence.
 
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
"Euro‑Dollar Business Day" means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.
 
"Euro‑Dollar Lending Office" means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro‑Dollar Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro‑Dollar Lending Office by notice to the Company
and the Administrative Agent.
 
8

--------------------------------------------------------------------------------

"Euro‑Dollar Loan" means (i) a Loan which bears interest at the Euro-Dollar Rate
pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election or (ii) an overdue amount which was a Euro-Dollar Loan immediately
before it became overdue.
 
"Euro-Dollar Margin" has the meaning set forth in the Pricing Schedule.
 
"Euro-Dollar Rate" means, with respect to any Euro-Dollar Borrowing for any
Interest Period or any determination of the Base Rate pursuant to clause (c) of
the definition thereof, the Euro-Dollar Screen Rate at approximately 11:00 a.m.,
London time, two Euro-Dollar Business Days prior to the commencement of such
Interest Period; provided that if the Euro-Dollar Screen Rate shall not be
available at such time for such Interest Period (an "Impacted Interest Period")
then the Euro-Dollar Rate shall be the Interpolated Rate; provided, further that
if the Euro-Dollar Rate determined in accordance with the foregoing would
otherwise be less than 0%, such rate shall be deemed to be 0% for purposes of
this Agreement.
 
"Euro-Dollar Reserve Percentage" has the meaning set forth in Section 2.17.
 
"Euro-Dollar Screen Rate" means, for any day and time, with respect to any
Euro-Dollar Borrowing for any Interest Period or any determination of the Base
Rate pursuant to clause (c) of the definition thereof, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for Dollars for a period
equal in length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the Euro-Dollar Screen Rate determined pursuant to
the foregoing shall be less than 0%, such rate shall be deemed to be 0% for
purposes of this Agreement.
 
"Event of Default" has the meaning set forth in Section 6.01.
 
"FATCA" means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement and any regulations or official interpretations thereof
and any agreement entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code.
 
"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer, controller or officer with similar responsibilities of the
Company.
 
"Federal Funds Rate" means, for any day, the rate calculated by the NYFRB based
on such day's federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Domestic Business Day by
the NYFRB as the federal funds effective rate; provided that if the Federal
Funds Rate determined in accordance with the foregoing would otherwise be less
than 0%, such rate shall be deemed to be 0% for purposes of this Agreement.
 
9

--------------------------------------------------------------------------------

"Fund" means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
"GAAP" means generally accepted accounting principles in the United States of
America.
 
"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
 
"Group of Loans" or "Group" means at any time a group of Loans consisting of (i)
all Loans which are Base Rate Loans at such time or (ii) all Euro-Dollar Loans
having the same Interest Period at such time; provided that, if a Loan of any
particular Lender is converted to or made as a Base Rate Loan pursuant to
Article 8, such Loan shall be included in the same Group or Groups of Loans from
time to time as it would have been in if it had not been so converted or made.
 
"Guarantee" by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep‑well, to
purchase assets, goods, securities or services, to take‑or‑pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the holder of such Debt of the payment
thereof or to protect such holder against loss in respect thereof (in whole or
in part), provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  The term "Guarantee"
used as a verb has a corresponding meaning.
 
"Hazardous Substances" means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by‑products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.
 
"Impacted Interest Period" has the meaning assigned to it in the definition of
"Euro-Dollar Rate."
 
"Indemnitee" has the meaning set forth in Section 11.03(b).
 
"Interest Period" means with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending one, two, three or six months thereafter, as the Company may
elect in the applicable Notice of Borrowing; provided that:
 
10

--------------------------------------------------------------------------------

(a) any Interest Period which would otherwise end on a day which is not a
Euro‑Dollar  Business Day shall be extended to the next succeeding Euro‑Dollar 
Business Day unless such Euro‑Dollar  Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro‑Dollar Business Day;
 
(b) any Interest Period which begins on the last Euro‑Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro‑Dollar  Business Day of a calendar month;
and
 
(c) any Interest Period which would otherwise end after the Maturity Date shall
end on the Maturity Date.
 
"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended, or
any successor statute.
 
"Interpolated Rate" means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Euro-Dollar Screen
Rate) determined by the Administrative Agent to be equal to the rate that
results from interpolating on a linear basis between: (a) the Euro-Dollar Screen
Rate for the longest period (for which the Euro-Dollar Screen Rate is available)
that is shorter than the Impacted Interest Period; and (b) the Euro-Dollar
Screen Rate for the shortest period (for which that Euro-Dollar Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time.
 
"Investment Grade" means a rating of Baa3 or better by Moody's (or its
equivalent under any successor rating category of Moody's), a rating of BBB- or
better by S&P (or its equivalent under any successor rating category of S&P), or
an equivalent Investment Grade rating from any replacement Ratings Agency
appointed by the Company.
 
"Joint Lead Arrangers and Joint Bookrunners" means Credit Suisse Securities
(USA) LLC, Merrill Lynch, Pierce, Smith, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation's or any of its
subsidiaries' investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) and PNC
Capital Markets LLC.
 
"Lender" means (i) a Person listed on the Commitment Schedule as having a
Commitment or (ii) an Assignee.
 
"Lender Party" means the Administrative Agent or any other Lender.
 
"Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset; provided that in no event shall an operating lease be
deemed to constitute a Lien.  For the purposes of this Agreement, the Company or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.
 
"Loan" means a loan made by a Lender pursuant to Section 2.01; provided that, if
any such loan or loans (or portions thereof) are combined or subdivided pursuant
to a Notice of Interest Rate Election, the term "Loan" shall refer to the
combined principal amount resulting from such combination or to each of the
separate principal amounts resulting from such subdivision, as the case may be.
 
11

--------------------------------------------------------------------------------

"Loan Document" means this Agreement, including without limitation, schedules
and exhibits hereto and any agreements entered into in connection herewith,
including amendments, modifications or supplements thereto or waivers thereof,
any Notes and any other documents prepared in connection with this Agreement.
 
"Material Debt" means Debt (other than Loans) of the Company or a Subsidiary,
arising in a single transaction or a series of related transactions, in an
aggregate principal amount of $100,000,000 or more.
 
"Material Plan" means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000,000.
 
"Maturity Date" means the date that is three years after the Closing Date.
 
"Merger Sub" means Twist Merger Sub, Inc., a North Carolina corporation.
 
"Moody's" shall mean Moody's Investors Service, Inc. and its successors.
 
"Multiemployer Plan" means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding six plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
six year period.
 
"Non-Consenting Lender" has the meaning set forth in Section 11.05.
 
"Notes" means promissory notes of the Company, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Company to repay the Loans
made to it pursuant to Article 2.
 
"Notice of Borrowing" has the meaning set forth in Section 2.02.
 
"Notice of Interest Rate Election" has the meaning set forth in Section 2.09(a).
 
"NYFRB" means the Federal Reserve Bank of New York.
 
"NYFRB Rate" means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Domestic Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Domestic Business Day, the term "NYFRB Rate" means the rate
for a federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
0%, such rate shall be deemed to be 0% for purposes of this Agreement.
 
"Other Taxes" has the meaning set forth in Section 8.04(a).
 
12

--------------------------------------------------------------------------------

"Overnight Bank Funding Rate" means, for any day, the rate comprised of both
overnight federal funds and overnight Euro-Dollar Borrowings by U.S.-managed
banking offices of depositary institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Domestic Business Day by the NYFRB as an
overnight bank funding rate (from and after such date as the NYFRB shall
commence to publish such composite rate).
 
"Parent" means, with respect to any Lender, any Person controlling such Lender.
 
"Participant" has the meaning set forth in Section 11.06(b).
 
"Participant Register" has the meaning set forth in Section 11.06(f).
 
"Patriot Act" has the meaning set forth in Section 11.12.
 
"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
"Person" means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
 
"Plan" means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group or
(ii) has at any time within the preceding six years been maintained, or
contributed to, by any Person which was at such time a member of the ERISA
Group.
 
"Platform" has the meaning assigned to such term in Section 5.01.
 
"Public Lender" has the meaning set forth in Section 5.01.
 
"Pricing Schedule" means the Pricing Schedule attached hereto.
 
"Prime Rate" means the rate of interest determined from time to time by Credit
Suisse AG, Cayman Islands Branch in New York, New York, as its Prime Rate; each
change in the Prime Rate shall be effective from and including the date such
change is effective.
 
"Principal Property" means any manufacturing or processing plant or warehouse
(a) located in the United States, (b) owned by the Company or any Subsidiary and
(c) having a gross book value (including related land and improvements therein
and all machinery and equipment included therein without deduction of any
depreciation reserves) on the date as of which the determination is being made
exceeding 2% of Consolidated Net Assets.
 
"Principal Subsidiary" means any Subsidiary which (a) owns a Principal Property,
(b) owns Domestic Inventory and Domestic Receivables with a combined aggregate
book value in excess of $30,000,000 or (c) owns (directly or indirectly) the
stock of any Subsidiary which owns a Principal Property or has Domestic
Inventory and Domestic Receivables with a combined aggregate book value in
excess of $30,000,000.
 
13

--------------------------------------------------------------------------------

"Quarterly Payment Dates" means each March 31, June 30, September 30 and
December 31.
 
"Ratings Agency" means each of Moody's and S&P; provided, that if (i) the
Company's 2015 Notes are outstanding at such time and either of Moody's or S&P
ceases to rate such notes or fails to make a rating of the Company's 2015 Notes
publicly available for reasons outside of the Company's control, or (ii) the
Company's 2015 Notes are not outstanding at such time and either Moody's or S&P
ceases to rate the Company's unsecured long-term indebtedness or, if no such
indebtedness is outstanding, the Company's corporate or corporate family rating,
then, in either case, the Company may appoint a replacement for such Ratings
Agency that is a "nationally recognized statistical rating organization" within
the meaning of Section 3(a)(62) of the Securities Exchange Act of 1934, as
amended with respect to the Company's 2015 Notes.
 
"Register" has the meaning specified in Section 2.04(a).
 
"Regulation U" shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
"Regulation X" shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
"Related Person" means, with respect to an Indemnitee, such Indemnitee's
controlled affiliates, successors and assigns of such Indemnitee and/or agents
or representatives of such Indemnitee acting on such Indemnitee's instructions.
 
"Required Lenders" means at any time Lenders having more than 50% of the
aggregate amount of the Credit Exposures at such time (exclusive in each case of
the Credit Exposure(s) of Defaulting Lenders).
 
"Responsible Officer" means any (i) executive officer or Financial Officer of
the Company or (ii) any other officer or similar official thereof responsible
for administration of the obligations of the Company in respect of this
Agreement.
 
"Restricted Agreement" means (i) any syndicated bank credit facility under which
obligations in an amount in excess of $50,000,000 may be incurred or (ii) any
agreement or instrument evidencing or governing debt securities issued in a
capital markets transaction in an aggregate principal amount in excess of
$100,000,000.
 
"S&P" means Standard & Poor's Financial Services LLC, a subsidiary of S&P Global
Inc. and its successors.
 
"Sanctioned Country" means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.
 
"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union ("EU") or any EU
member state, or Her Majesty's Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
50 percent or more or controlled by any such Person or Persons.
 
14

--------------------------------------------------------------------------------

"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the EU or any EU member state or Her Majesty's
Treasury of the United Kingdom.
 
"SEC" means the United States Securities and Exchange Commission.
 
"Solvent" means (a) after giving effect to the Transactions, the fair value and
the present fair saleable value of any and all property of the Company and its
Subsidiaries, on a consolidated basis, is greater than the probable liability on
existing debts of the Company and its Subsidiaries, on a consolidated basis, as
they become absolute and matured (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing as of the date hereof,
represents the amount that can reasonably be expected to become an actual or
matured liability), (b) after giving effect to the Transactions, the Company and
its Subsidiaries, on a consolidated basis are able to pay their debts
(including, without limitation, contingent and subordinated liabilities) as they
become absolute and mature (it being understood that the amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing as of the date hereof, represents the
amount that can reasonably be expected to become an actual or matured
liability), (c) after giving effect to the Transactions, the Company and its
Subsidiaries, on a consolidated basis are otherwise "solvent" within the meaning
given that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances, (d) the Company and its Subsidiaries, on a
consolidated basis do not intend to, nor do they believe that they will, incur
debts that would be beyond their ability to pay as such debts mature and (e)
before and after giving effect to the Transactions, the Company and its
Subsidiaries are not engaged in businesses or transactions, nor about to engage
in businesses or transactions, for which any property remaining would, on a
consolidated basis, constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which they are
engaged.
 
"Specified Representations" means the representations and warranties of the
Company set forth in Sections 4.01 (limited to corporate existence and power),
4.02(a) (limited to due execution, delivery and performance and due
authorization), 4.02(b)(ii), 4.02(b)(iii) (solely in the case of 4.02(b)(iii)
with respect to any debt instrument of the Company in a principal or committed
amount in excess of $100,000,000), 4.03, 4.11 (limited to the final sentence
thereof with respect to use of proceeds), 4.12, 4.13 and 4.14.
 
"Subsidiary" means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, "Subsidiary" means a Subsidiary of the Company.
 
"Target" means Snyder's-Lance, Inc., a North Carolina corporation.
 
15

--------------------------------------------------------------------------------

"Target Material Adverse Effect" means, with respect to the Target, any change,
effect, event, violation, inaccuracy, state of facts, development, circumstance
or occurrence (an "Event") that, individually or when taken together with all
other Events, (i) has a material adverse effect on the results of operations,
financial condition, business, properties, assets or liabilities of the Acquired
Business, taken as a whole, or (ii) would or would reasonably be expected to
prevent, materially delay or materially impair the ability of the Target to
consummate the Merger or to perform any of its material obligations under the
Acquisition Agreement without material delay; provided, however, that, in the
case of clause (i), none of the following Events shall constitute or shall be
taken into account in determining whether there is a Target Material Adverse
Effect: (A) changes generally affecting the economy or political conditions or
financial or securities markets or industries in which the Acquired Business
operate, (B) acts of war (whether or not declared), the commencement,
continuation or escalation of a war, acts of armed hostility, sabotage or
terrorism or any material worsening of such conditions threatened or existing as
of the date of the Acquisition Agreement or natural disasters or other force
majeure events, (C) any adoption, implementation, enforcement, promulgation,
repeal, amendment, interpretation, reinterpretation or other changes, or
proposed adoption, implementation, enforcement, promulgation, repeal, amendment,
interpretation, reinterpretation or changes in Law or GAAP or other accounting
standards (or, in each case in the interpretation thereof), (D) any failure by
the Acquired Business to meet any published or internal projections, forecasts,
predictions, estimates or expectations of the Target's or its Subsidiaries' past
or projected revenue, earnings or other financial performance or results of
operations for any period, in and of itself, (E) any Events to the extent
attributable to the execution, announcement or pendency of the Acquisition
Agreement or the anticipated consummation of the Transactions (including the
identity of Parent or its Affiliates as the acquirer of the Target), or
communication by Parent or its Affiliates with respect to the post-Closing
conduct of the business or assets of the Acquired Business, (F) any decline in
the market price or trading volume of the Target Common Stock, (G) any Events
resulting from or arising out of any actions taken by the Target or any of its
Subsidiaries, on the one hand, and Parent or any of its Subsidiaries, on the
other hand, as required by the Acquisition Agreement, or (H) any action or
omission explicitly required under the Acquisition Agreement or any action taken
or omitted to be taken at the specific request of the Buyer Parties or any
omission caused by the failure of Parent to provide a consent under Section 4.2
of the Acquisition Agreement (other than any such consent with respect to which
Parent has reasonably withheld such consent pursuant to and consistent with
Section 4.2 of the Acquisition Agreement); provided, that, with respect to
clauses (A), (B) or (C), Events resulting from any change, event, circumstance
or development that has had or would reasonably be expected to have a
disproportionate adverse effect on the Acquired Business shall be considered for
purposes of determining whether a Target Material Adverse Effect has occurred or
is reasonably likely to occur.  Capitalized terms used in this definition but
not otherwise defined shall have the meaning assigned to such terms in the
Acquisition Agreement as in effect on December 18, 2017.  Cross references in
this definition refer to the respective sections of the Acquisition Agreement as
in effect on December 18, 2017.
 
"Taxes" has the meaning set forth in Section 8.04(a).
 
"Term Loan Fee Letter" means that certain Fee Letter dated as of December 18,
2017 among the Company, Credit Suisse AG, Cayman Islands Branch and Credit
Suisse Securities (USA) LLC.
 
"Termination Date" means the date the Commitments are terminated pursuant to
Section 2.10.
 
"Ticking Fee Termination Date" means the earlier of (1) the borrowing of the
Loans hereunder on the Closing Date and (2) the Termination Date.
 
"Transaction Costs" means fees and expenses incurred in connection with the
Transactions.
 
16

--------------------------------------------------------------------------------

"Transactions" means (a) the consummation of the Acquisition, (b) the execution,
delivery and performance of this Agreement, including the funding of the Loans
hereunder and the application of proceeds thereof, (c) the issuance of notes, if
any, in lieu of the Bridge Facility and/or any other credit extension in
connection with the Acquisition and (d) payment of the Transaction Costs.
 
"Unfunded Liabilities" means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
 
"United States" means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.
 
"U.S. Tax Compliance Certificate" has the meaning set forth in Section 8.04(e).
 
"Voting Stock" means capital stock of a corporation of the class or classes
having general voting power under ordinary circumstances to elect at least a
majority of the board of directors, managers or trustees of such corporation
(irrespective of whether or not at the time stock of any other class or classes
shall have or might have voting power upon the occurrence of any contingency).
 
"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
SECTION 1.02.  Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Company's independent public
accountants) with the most recent audited consolidated financial statements of
the Company and its Consolidated Subsidiaries delivered to the Lenders; provided
that, if the Company notifies the Administrative Agent that the Company wishes
to amend any covenant in Article 5 to eliminate the effect of any change in
generally accepted accounting principles on the operation of such covenant (or
if the Administrative Agent notifies the Company that the Required Lenders wish
to amend Article 5 for such purpose), then the Company's compliance with such
covenant shall be determined on the basis of generally accepted accounting
principles in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Company
and the Required Lenders.
 
SECTION 1.03.  Types of Borrowings.  The term "Borrowing" denotes the
aggregation of Loans of one or more Lenders to be made to the Company pursuant
to Article 2 on the same day, all of which Loans are of the same type (subject
to Article 8) and, except in the case of Base Rate Loans, have the same initial
Interest Period.  Borrowings are classified for purposes of this Agreement by
reference to the pricing of Loans comprising such Borrowing (e.g., a
"Euro-Dollar Borrowing" is a Borrowing comprised of Euro‑Dollar Loans).
 
17

--------------------------------------------------------------------------------

 
ARTICLE 2
The Facility
 
SECTION 2.01.  Commitments to Lend.  (a)  Each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make a single Loan to the
Company in Dollars on the Closing Date in an amount up to such Lender's
Commitment.  Amounts repaid or prepaid in respect of the Loans may not be
reborrowed.  The Commitments of each Lender shall terminate immediately and
without further action on the Closing Date after giving effect to the funding of
such Lender's Loan on such date.
 
SECTION 2.02.  Notice of Borrowing.  The Company shall give the Administrative
Agent notice (a "Notice of Borrowing") (which shall not include any
representations or other certifications) not later than 10:00 A.M. (New York
City time) on (x) the date of each Base Rate Borrowing and (y) the second
Euro-Dollar Business Day before each Euro-Dollar Borrowing, specifying:
 
(a) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing;
 
(b) the aggregate amount of such Borrowing;
 
(c) whether the Loans comprising such Borrowing are to bear interest initially
at the Base Rate or the Euro-Dollar Rate; and
 
(d) in the case of a Euro-Dollar Borrowing, the duration of the initial Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.
 
SECTION 2.03.  Notice to Lenders; Funding of Loans.  (a) Upon receipt of a
Notice of Borrowing, the Administrative Agent shall promptly notify each Lender
of the contents thereof and of such Lender's share of such Borrowing and such
Notice of Borrowing shall not thereafter be revocable by the Company.
 
(b) Not later than 3:00 P.M. (New York City time) on the date of each Borrowing,
each Lender shall make available its share of such Borrowing, in Federal or
other funds immediately available in New York City, to the Administrative Agent
at its address referred to in Section 11.01.  Unless the Administrative Agent
determines that any applicable condition specified in Article 3 has not been
satisfied, the Administrative Agent will make the funds so received from the
Lenders available to the Company at the Administrative Agent's aforesaid
address.
 
(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing (or prior to 3:00 P.M. (New York City time)
on the date of any Base Rate Borrowing) that such Lender will not make available
to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of this Section and the Administrative Agent may, in reliance
upon such assumption, make available to the Company on such date a corresponding
amount.  If and to the extent that such Lender shall not have so made such share
available to the Administrative Agent, such Lender and the Company severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Company until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Company, a rate
per annum equal to the higher of the Federal Funds Rate and the interest rate
applicable thereto pursuant to Section 2.06 and (ii) in the case of such Lender,
the Federal Funds Rate.  If such Lender shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Lender's
Loan included in such Borrowing for purposes of this Agreement.
 
18

--------------------------------------------------------------------------------

SECTION 2.04.  Registry; Notes.  (a) The Administrative Agent shall maintain a
register (the "Register") in which it will record the Commitment of each Lender,
each Loan made by each Lender and each repayment of any Loan.  Any such
recordation by the Administrative Agent in the Register shall be conclusive,
absent manifest error.  Each Lender shall record in its internal records the
foregoing information as to its own Commitment and Loans.  Failure to make any
such recordation, or any error in such recordation, shall not affect the
Company's obligations hereunder in respect of the Loans.
 
(b) Each Lender may, by notice to the Company and the Administrative Agent,
request (i) that its Loans to the Company be evidenced by a single Note payable
to such Lender or its registered assigns in an amount equal to the aggregate
unpaid principal amount of such Loans or (ii) that its Loans of a particular
type to the Company be evidenced by a separate Note of the Company in an amount
equal to the aggregate unpaid principal amount of such Loans.  Each such Note
shall be in substantially the form of Exhibit A hereto with any appropriate
modifications to reflect the fact that it evidences solely Loans of a particular
type.  Each reference in this Agreement to the "Note" of such Lender shall be
deemed to refer to and include any or all of such Notes, as the context may
require.
 
SECTION 2.05.  Maturity of Loans.  Each Loan shall mature, and the principal
amount thereof shall be due and payable, on the Maturity Date.
 
SECTION 2.06.  Interest Rates.  (a) Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until it becomes due, at a rate per annum equal to the sum of the
applicable Base Rate Margin plus the Base Rate for such day.  Such interest
shall be payable at maturity, quarterly in arrears on each Quarterly Payment
Date prior to maturity and, with respect to the principal amount of any Base
Rate Loan converted to a Euro‑Dollar Loan, on the day such principal amount is
so converted.
 
(b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Euro-Dollar Margin as applicable to
such Euro-Dollar Loan plus the Euro-Dollar Rate applicable to such Interest
Period.  Such interest shall be payable for each Interest Period on the last day
thereof and, if such Interest Period is longer than three months, at intervals
of three months after the first day thereof.
 
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Company hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.0% plus the
rate otherwise applicable to such Loan as provided in Section 2.06(a) or (ii) in
the case of any other amount payable hereunder, 2.0% plus the rate applicable to
Base Rate Loans as provided in Section 2.06(a).
 
19

--------------------------------------------------------------------------------

(d) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder.  The Administrative Agent shall give prompt notice to the
Company and the Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.
 
SECTION 2.07.  Fees.  (a)  The Company shall pay to the Administrative Agent,
for the account of each Lender ratably, a ticking fee equal to 0.125% per annum
times the actual daily amount of Commitments, subject to adjustment as provided
in Section 2.21.  The ticking fee shall accrue commencing on February 16, 2018
through the Ticking Fee Termination Date.  The ticking fee shall be payable on
the Ticking Fee Termination Date.
 
SECTION 2.08. Optional Termination or Reduction of Commitments.  The Company
may, upon at least three Domestic Business Days' notice to the Administrative
Agent, terminate the Commitments in whole or in part; provided that any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof.  Any reduction shall be applied
ratably to the Lenders' Commitments (or as between any Lenders that are
affiliates, as they may otherwise agree).  The Administrative Agent shall give
prompt notice to the Lenders of any such termination or reduction of the
Commitments.
 
SECTION 2.09.  Method of Electing Interest Rates.  (a) The Loans included in
each Borrowing shall bear interest initially at the type of rate specified by
the Company in the applicable Notice of Borrowing.  Thereafter, the Company may
from time to time elect to change or continue the type of interest rate borne by
each Group of Loans (subject in each case to the provisions of Article 8) as
follows:
 
(i) if such Loans are Base Rate Loans, the Company may elect to convert such
Loans to Euro‑Dollar Loans as of any Euro‑Dollar Business Day; and
 
(ii) if such Loans are Euro‑Dollar Loans, the Company may elect to convert such
Loans to Base Rate Loans or elect to continue such Loans as Euro‑Dollar Loans
for an additional Interest Period, subject to Section 2.13 in the case of any
such conversion or continuation effective on any day other than the last day of
the then current Interest Period applicable to such Loans.
 
Each such election shall be made by delivering a notice (a "Notice of Interest
Rate Election") to the Administrative Agent not later than 10:00 A.M. (New York
City time) on the third Euro‑Dollar Business Day before the conversion or
continuation selected in such notice is to be effective.  A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such Notice of Interest Rate Election applies, and the remaining
portion to which it does not apply, are each $25,000,000 or any larger multiple
of $1,000,000.
 
(b) Each Notice of Interest Rate Election shall specify:
 
(i) the Group of Loans (or portion thereof) to which such notice applies;
 
(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection (a)
above;
 
20

--------------------------------------------------------------------------------

(iii) if the Loans comprising such Group are to be converted, the new type of
Loans and, if the Loans being converted are to be Euro-Dollar Loans, the
duration of the next succeeding Interest Period applicable thereto; and
 
(iv) if such Loans are to be continued as Euro‑Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.
 
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
 
(c) Upon receipt of a Notice of Interest Rate Election from the Company pursuant
to subsection (a) above, the Administrative Agent shall promptly notify each
Lender of the contents thereof and such notice shall not thereafter be revocable
by the Company.  If the Company fails to deliver a timely Notice of Interest
Rate Election to the Administrative Agent for any Group of Euro-Dollar Loans,
such Loans shall be converted into Base Rate Loans on the last day of the then
current Interest Period applicable thereto.
 
SECTION 2.10.  Mandatory Termination of Commitments.  Unless previously
terminated, the Commitments shall terminate in full on the earliest of (1) 11:59
p.m. (New York City time) on September 18, 2018, (2) the closing of the
Acquisition without drawing on the Commitments, (3) the Closing Date (after
giving effect to any Borrowing of Loans hereunder) and (4) the date on which the
Acquisition Agreement is terminated or expires in accordance with the terms
thereof. The Company shall deliver the Administrative Agent prompt written
notice of any termination of Commitments pursuant to the prior sentence.
 
SECTION 2.11.  Optional Prepayments.  (a) Subject in the case of any Euro-Dollar
Borrowing to Section 2.13, the Company may, upon at least one Domestic Business
Day's notice to the Administrative Agent, prepay any Group of Base Rate Loans or
upon at least three Euro-Dollar Business Days' notice to the Administrative
Agent, prepay any Group of Euro-Dollar Loans, in each case in whole at any time,
or from time to time in part in amounts aggregating $5,000,000 or any larger
multiple of $1,000,000, by paying the principal amount to be prepaid together
with accrued interest thereon to the date of prepayment.  Each such optional
prepayment shall be applied as directed by the Company.
 
(b) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender's ratable share of such prepayment and such notice shall not
thereafter be revocable by the Company.
 
SECTION 2.12.  General Provisions as to Payments.  (a) The Company shall make
each payment of principal of, and interest on, the Loans and of fees hereunder
not later than 1:00 P.M. (New York City time) on the date when due, in Federal
or other funds immediately available in New York City, to the Administrative
Agent at its address referred to in Section 11.01.  The Administrative Agent
will promptly distribute to each Lender its ratable share of each such payment
received by the Administrative Agent for the account of the Lenders.  Whenever
any payment of principal of, or interest on, the Base Rate Loans or of fees
shall be due on a day which is not a Domestic Business Day, the date for payment
thereof shall be extended to the next succeeding Domestic Business Day. 
Whenever any payment of principal of, or interest on, the Euro‑Dollar  Loans
shall be due on a day which is not a Euro‑Dollar Business Day, the date for
payment thereof shall be extended to the next succeeding Euro‑Dollar Business
Day unless such Euro‑Dollar  Business Day falls in another calendar month, in
which case the date for payment thereof shall be the next preceding Euro‑Dollar
Business Day.  If the date for any payment of principal is extended by operation
of law or otherwise, interest thereon shall be payable for such extended time.
 
21

--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due from the Company to the Lenders
hereunder that the Company will not make such payment in full, the
Administrative Agent may assume that the Company has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that the Company shall not have so made such payment, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.
 
(c) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.12(b), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
for the benefit of the Administrative Agent to satisfy such Lender's obligations
to it under such Section until all such unsatisfied obligations are fully paid.
 
SECTION 2.13.  Funding Losses.  If the Company makes any payment of principal
with respect to any Euro-Dollar Loan or any Euro-Dollar Loan is converted
(pursuant to Article 2, 6 or 8 or otherwise) on any day other than the last day
of an Interest Period applicable thereto, or if the Company fails to borrow,
prepay, convert or continue any Euro-Dollar Loans after notice has been given to
any Lender in accordance with Section 2.03(a), 2.09(c) or 2.11(b), the Company
shall reimburse each Lender within 15 days after demand for any resulting loss
or expense incurred by it (or by an existing or prospective Participant in the
related Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or conversion or failure to borrow,
prepay, convert or continue; provided that such Lender shall have delivered to
the Company a certificate as to the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.
 
SECTION 2.14.  Computation of Interest and Fees.  Interest based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and paid for the actual number of days elapsed (including the first day
but excluding the last day).  All other interest and fees under this Article 2
shall be computed on the basis of a year of 360 days and paid for the actual
number of days elapsed (including the first day but excluding the last day).
 
SECTION 2.15.  Judgment Currency.  If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due from the Company hereunder or
under any of the Notes in dollars into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase dollars with such other
currency at the Administrative Agent's New York office on the Domestic Business
Day preceding that on which final judgment is given.  The obligations of the
Company in respect of any sum due to any Lender or the Administrative Agent
hereunder or under any Note shall, notwithstanding any judgment in a currency
other than dollars, be discharged only to the extent that on the Domestic
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal banking procedures purchase dollars with such other currency; if the
amount of dollars so purchased is less than the sum originally due to such
Lender or the Administrative Agent, as the case may be, in dollars, the Company
agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender or
the Administrative Agent, as the case may be, against such loss, and if the
amount of dollars so purchased exceeds (a) the sum originally due to any Lender
or the Administrative Agent, as the case may be, and (b) any amounts shared with
other Lenders as a result of allocations of such excess as a disproportionate
payment to such Lender under Section 11.04, such Lender or the Administrative
Agent, as the case may be, agrees to remit such excess to the Company.
 
22

--------------------------------------------------------------------------------

SECTION 2.16.  [Reserved].
 
SECTION 2.17.  Regulation D Compensation.  Each Lender may require the Company
to pay, contemporaneously with each payment of interest by the Company on the
Euro-Dollar Loans of the Company, additional interest on the related Euro-Dollar
Loan of such Lender at a rate per annum determined by such Lender up to but not
exceeding the excess of (i) (A) the applicable Euro-Dollar Rate divided by (B)
one minus the Euro-Dollar Reserve Percentage over (ii) the applicable
Euro-Dollar Rate. Any Lender wishing to require payment of such additional
interest (x) shall so notify the Company and the Administrative Agent, in which
case such additional interest on the Euro-Dollar Loans of such Lender shall be
payable to such Lender at the place indicated in such notice with respect to
each Interest Period commencing at least three Euro-Dollar Business Days after
the giving of such notice and (y) shall notify the Company at least five
Euro-Dollar Business Days prior to each date on which interest is payable on the
Euro-Dollar Loans of the amount then due it under this Section 2.17.
 
"Euro-Dollar Reserve Percentage" means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board (or any
successor) for determining the maximum reserve requirement for a member bank of
the Federal Reserve System in New York City with deposits exceeding five billion
dollars in respect of "Eurocurrency liabilities" (or in respect of any other
category of liabilities which includes deposits by reference to which the
interest rate on Euro-Dollar Loans is determined or any category of extensions
of credit or other assets which includes loans by a non-United States office of
any Lender to United States residents).
 
SECTION 2.18.  [Reserved].
 
SECTION 2.19.  [Reserved].
 
SECTION 2.20.  [Reserved].
 
SECTION 2.21.  Defaulting Lenders.  (a) If any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:
 
(i) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.07(a); and
 
(ii) the Credit Exposure of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 11.05).
 
23

--------------------------------------------------------------------------------

(b) If any Lender becomes a Defaulting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 11.06), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld and (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Company (in
the case of all other amounts).
 
 
ARTICLE 3
Conditions
 
SECTION 3.01.  Effective Date.  This Agreement shall become effective on and as
of the first date on which each of the following conditions precedent is
satisfied (or waived in accordance with Section 11.05):
 
(a) the Administrative Agent shall have received, from each party listed on the
signature pages hereof, either a counterpart hereof signed by such party or
facsimile, electronic transmission, or other written confirmation satisfactory
to the Administrative Agent confirming that such party has executed and
delivered a counterpart hereof;
 
(b) the Administrative Agent shall have received all fees and invoiced expenses
due and payable on or prior to the Effective Date under this Agreement or the
Term Loan Fee Letter, including the reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder and under the Term Loan Fee Letter; provided, that, in the case of
expenses, the Company has received a reasonably detailed summary of such
expenses not less than two Domestic Business Days prior to the Effective Date;
 
(c) to the extent such documentation and information has been requested by the
Lenders, the Lenders shall have received at least three Domestic Business Days
prior to the Effective Date all documentation and other information required by
bank regulatory authorities under applicable "know your customer" and anti-money
laundering rules and regulations, including the Patriot Act;
 
(d) the Administrative Agent shall have received copies, certified by the
secretary, assistant secretary or an officer with similar responsibilities of
the Company of its Board of Director's resolutions approving this Agreement and
any other Loan Document to which the Company is becoming a party and such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Company;
 
(e) the Administrative Agent shall have received an incumbency certificate
executed by the secretary, assistant secretary or an officer with similar
responsibilities of the Company, which shall identify by name and title and bear
the signature of the officers of the Company authorized to request a borrowing
of Loans hereunder and sign this Agreement and the other Loan Documents to which
the Company is becoming a party;
 
24

--------------------------------------------------------------------------------

(f) the Administrative Agent shall have received opinions of counsel to the
Company, in form and substance reasonably satisfactory to the Administrative
Agent and its counsel, covering such additional matters relating to the
transactions contemplated hereby as the Required Lenders may reasonably request;
and
 
(g) the lead arranger under the Bridge Commitment Letter shall have received a
notice from a Responsible Officer of the Company confirming that the Commitments
and Loans provided for under this Agreement constitute a committed but unfunded
term loan facility for the purposes of clause (c) under the heading "Mandatory
Prepayments and Commitment Reductions" pursuant to the terms of the Bridge
Commitment Letter.
 
SECTION 3.02.  Borrowing of Loans on the Closing Date.  The obligation of each
Lender to make a Loan on the Closing Date is subject to the satisfaction of the
following conditions (or waiver of such conditions in accordance with Section
11.05):
 
(a) the Effective Date shall have occurred;
 
(b) the Acquisition shall have been consummated substantially concurrently with
the borrowing under this Agreement in accordance with the Acquisition Agreement
on or prior to September 18, 2018, and the Acquisition Agreement shall not have
been amended or modified, and no condition shall have been waived or consent
granted by the Company, in any respect that is materially adverse to the Lenders
or the Joint Lead Arrangers and Joint Bookrunners without the Joint Lead
Arrangers' and Joint Bookrunners' prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned) (it being understood that (a) any
decrease in the purchase price shall not be materially adverse to the interests
of the Lenders or the Joint Lead Arrangers and Joint Bookrunners so long as such
decrease is allocated to reduce the commitments under the Bridge Facility and
(b) any increase in the purchase price shall not be materially adverse to the
Lenders or the Joint Lead Arrangers and Joint Bookrunners so long as such
increase is not funded with third party debt for borrowed money);
 
(c) since December 31, 2016, no event or events or development or developments
have occurred that would reasonably be expected to have, individually or in the
aggregate, a Target Material Adverse Effect;
 
(d) the Administrative Agent shall have received (a) GAAP audited consolidated
balance sheets and related statements of income, stockholders' equity and cash
flows of each of Company and the Target for the three most recent fiscal years
ended at least 60 days prior to the Closing Date and (b) GAAP unaudited
consolidated balance sheets and related statements of income, stockholders'
equity and cash flows of  each of the Company and the Target for each subsequent
fiscal quarter (other than the fourth fiscal quarter) ended at least 40 days
before the Closing Date (and the corresponding period in the prior year);
provided, that the financial statements required to be delivered by this
paragraph 3 shall meet the requirements of Regulation S-X under the Securities
Act of 1933, as amended, and all other accounting rules and regulations of the
SEC promulgated thereunder applicable to a registration statement under such Act
on Form S-3;
 
25

--------------------------------------------------------------------------------

(e) if, and to the extent required by Rule 3-05 and Article 11 of Regulation
S-X, the Administrative Agent shall have received customary pro forma financial
statements of the Company giving effect to the Transactions, regardless of the
date when such pro forma financial statements are required to be filed with the
SEC, meeting the requirements of Regulation S-X under the Securities Act of
1933, as amended, and all other accounting rules and regulations of the SEC
promulgated thereunder applicable to a registration statement under such Act on
Form S-3;
 
(f) the Administrative Agent shall have received a certificate dated as of the
Closing Date and signed by a Responsible Officer of the Company, confirming that
(i) the Acquisition Agreement Representations and the Specified Representations
are true and correct in all material respects as of the Closing Date and (ii)
the conditions precedent in Section 3.02(b) and (c) have been satisfied;
 
(g) no Event of Default shall have occurred (after giving pro forma effect to
the Transactions) pursuant to Section 6.01(a)(ii) or Sections 6.01(e) or (f) (in
each case, solely with respect to the Company);
 
(h) the Administrative Agent shall have received a solvency certificate
substantially in the form of Exhibit B; and
 
(i) the Administrative Agent and the Lenders shall have received (or shall
simultaneously receive) all fees and invoiced expenses required to be paid on or
prior to the Closing Date pursuant to this Agreement or the Term Loan Fee
Letter; provided, that, in the case of expenses, the Company has received a
reasonably detailed summary of such expenses not less than two Domestic Business
Days prior to the Closing Date.
 
SECTION 3.03.  Determinations under Sections 3.01 and 3.02.  For the purposes of
determining whether the conditions precedent specified in Sections 3.01 and 3.02
have been satisfied, each Lender shall be deemed to have consented to, approved,
accepted or be satisfied with each document or other matter required thereunder
to be consented to, approved by, acceptable to or satisfactory to the Lenders,
unless the Administrative Agent shall have received notice from such Lender
prior to the Effective Date or the Closing Date, as applicable, specifying its
objection thereto.
 
 
ARTICLE 4
Representations and Warranties of the Company
 
The Company represents and warrants on the Effective Date (other than with
respect to Section 4.14) and on the Closing Date (after giving effect to the
Transactions) that:
 
SECTION 4.01.  Corporate Existence and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of New Jersey, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.
 
SECTION 4.02.  Corporate and Governmental Authorization; No Contravention.  (a)
The execution, delivery and performance by the Company of this Agreement and its
Notes are within the corporate powers of the Company, have been duly authorized
by all necessary corporate action and require no action by or in respect of, or
filing with, any governmental body, agency or official.
 
26

--------------------------------------------------------------------------------

(b) The execution, delivery and performance by the Company of this Agreement and
any Notes issued hereunder do not contravene, or constitute a default under, (i)
any provision of applicable law or regulation, (ii) the certificate of
incorporation or by-laws of the Company or (iii) of any agreement, judgment,
injunction, order, decree or other instrument binding upon the Company or any of
its Subsidiaries or result in the creation or imposition of any Lien on any
asset of the Company or any of its Principal Subsidiaries.
 
SECTION 4.03.  Binding Effect.  This Agreement constitutes a valid and binding
agreement of the Company and each Note of the Company, when and if executed and
delivered in accordance with this Agreement, will constitute a valid and binding
obligation of the Company, in each case enforceable in accordance with its terms
except as the same may be limited by bankruptcy, insolvency or similar laws
affecting creditors' rights generally and by general principles of equity.
 
SECTION 4.04.  Financial Information; No Material Adverse Change.  (a) The
consolidated balance sheets of the Company and its Consolidated Subsidiaries as
of July 30, 2017 and the related consolidated statements of earnings, of
shareowners' equity and of cash flows for the fiscal year then ended, reported
on by PricewaterhouseCoopers LLP and set forth in the Company's 2017 Form 10-K,
a copy of which has been delivered to each of the Lenders, fairly present, in
conformity with generally accepted accounting principles, the consolidated
financial position of the Company and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
year.
 
(b) The unaudited consolidated balance sheets of the Company and its
Consolidated Subsidiaries as of October 29, 2017 and the related unaudited
consolidated statements of earnings, of shareowners' equity and of cash flows
for the fiscal quarter then ended, set forth in the Company's Latest Form 10-Q,
a copy of which has been delivered to each of the Lenders, fairly present, in
conformity with generally accepted accounting principles applied on a basis
consistent with the financial statements referred to in subsection (a) of this
Section, the consolidated financial position of the Company and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such period (subject to normal year-end adjustments).
 
(c) There has been no material adverse change in the business, financial
position or results of operations of the Company and its Consolidated
Subsidiaries, considered as a whole, since July 30, 2017.
 
SECTION 4.05.  Litigation.  Except for the matters disclosed in the Company's
Latest Form 10-Q, there is no action, suit or proceeding pending against, or to
the knowledge of the Company threatened against or affecting, the Company or any
of its Subsidiaries before any court or arbitrator or any governmental body,
agency or official in which there is a reasonable possibility of an adverse
decision which could materially adversely affect the business, consolidated
financial position or consolidated results of operations of the Company and its
Consolidated Subsidiaries, considered as a whole, or which in any manner draws
into question the validity or enforceability of this Agreement or the Notes.
 
SECTION 4.06.  Compliance with ERISA.  Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Internal Revenue Code with respect to each Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Plan.  No member of the ERISA Group
has (i) sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan, or made any amendment
to any Plan, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.
 
27

--------------------------------------------------------------------------------

SECTION 4.07.  Environmental Matters.  In the ordinary course of its business,
the Company conducts an ongoing review of the effect of Environmental Laws on
the business, operations and properties of the Company and its Subsidiaries, in
the course of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean‑up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat, any costs or
liabilities in connection with off‑site disposal of wastes or Hazardous
Substances, and any actual or potential liabilities to third parties, including
employees, and any related costs and expenses).  On the basis of this review,
the Company has reasonably concluded that such associated liabilities and costs,
including the costs of compliance with Environmental Laws, are unlikely to have
a material adverse effect on the business, financial condition, results of
operations or prospects of the Company and its Consolidated Subsidiaries,
considered as a whole.
 
SECTION 4.08.  Taxes.  The Company and its Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns which are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Company or any
Subsidiary.  The charges, accruals and reserves on the books of the Company and
its Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Company, adequate.
 
SECTION 4.09.  Subsidiaries.  Each of the Company's Principal Subsidiaries is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and has all organizational powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.
 
SECTION 4.10.  Full Disclosure.  All information heretofore furnished by the
Company to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby does not,
and all such information hereafter furnished by the Company to the
Administrative Agent or any Lender will not, contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were or will
be made, not misleading; provided that any information provided with respect to
the Acquired Business shall be subject to the Company's knowledge.
 
SECTION 4.11.  Anti-Corruption Laws and Sanctions.  The Company has implemented
and maintains in effect policies and procedures reasonably designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents (acting in their capacity as such) with
Anti-Corruption Laws and applicable Sanctions (it being understood that, for
purposes of the preceding clause only, the term Anti-Corruption Laws is limited
to the U.S. Foreign Corrupt Practices Act, as amended, and the U.K. Bribery Act
2010), and the Company, its Subsidiaries and their respective officers and
employees and, to the knowledge of the Company, the Company's and its
Subsidiaries' respective directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
(a) the Company, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Company, any agent of the Company
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.  No
Borrowing, use of proceeds or other transaction contemplated by this Agreement
will violate the Patriot Act, Anti-Corruption Laws or applicable Sanctions.
 
28

--------------------------------------------------------------------------------

SECTION 4.12.  Investment Company Status.  Neither the Company nor any of its
Subsidiaries is an "investment company" as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 4.13.  Federal Reserve Regulations.  No part of the proceeds of any Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that violates the provisions of
Regulation U or Regulation X.
 
SECTION 4.14.  Solvency.  As of the Closing Date after giving effect to the
Transactions, the Company and its Subsidiaries, on a consolidated basis, are
Solvent.
 
 
ARTICLE 5
Covenants
 
Commencing on the Effective Date, the Company agrees that, so long as any Lender
has any Credit Exposure hereunder:
 
SECTION 5.01.  Information.  The Company will deliver to the Administrative
Agent, with a copy for each of the Lenders, which the Administrative Agent will
forward to each Lender promptly:
 
(a) as soon as available and in any event within 90 days after the end of each
fiscal year of the Company, a consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of earnings, of shareowners' equity and of cash flows of
the Company and its Consolidated Subsidiaries for such fiscal year, reported on
by independent public accountants of nationally recognized standing;
 
(b) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Company, a consolidated
balance sheet of the Company and its Consolidated Subsidiaries as of the end of
such quarter, the related consolidated statement of earnings for such quarter
and the related consolidated statements of earnings and of cash flows for the
portion of the Company's fiscal year ended at the end of such quarter;
 
(c) within five days after the chief financial officer, the treasurer or the
chief accounting officer of the Company obtains knowledge of any Default, if
such Default is then continuing, a certificate of the chief financial officer,
the treasurer or the chief accounting officer of the Company setting forth the
details thereof and the action which the Company is taking or proposes to take
with respect thereto;
 
(d) promptly upon the mailing thereof to the shareholders of the Company
generally, copies of all annual reports to shareholders and proxy statements so
mailed;
 
29

--------------------------------------------------------------------------------

(e) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any "reportable event" (as defined in Section 4043 of
ERISA) with respect to any Plan (other than an event for which the 30-day notice
period is waived), or knows that the plan administrator of any Plan has given or
is required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in endangered or critical status, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or makes any
amendment to any Plan which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security, a certificate of the chief
financial officer or the chief accounting officer of the Company setting forth
details as to such occurrence and action, if any, which the Company or
applicable member of the ERISA Group is required or proposes to take;
 
(f) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of a Financial Officer setting forth computations in
reasonable detail satisfactory to the Administrative Agent demonstrating
compliance with the covenant contained in Section 5.09 (to the extent that the
financial covenant under Section 5.09 is required to be tested at such time);
and
 
(g) from time to time such additional information regarding the financial
position or business of the Company and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request.
 
Information required to be delivered pursuant to Section 5.01(a), 5.01(b) or
5.01(d) above shall be deemed to have been delivered on the date on which such
information has been posted on the Company's website on the Internet at the
website address listed on the signature pages hereof, at
https://www.sec.gov/cgi-bin/browse-edgar?action=getcompany&CIK=16732&dateb=&owner=exclude&count=40
or at another website identified by the Company by notice to the Lenders and
accessible by the Lenders without charge; provided that the Company shall
deliver paper copies of the information referred to in Section 5.01(a), 5.01(b)
or 5.01(d) to the Administrative Agent for any Lender which requests such
delivery.
 
30

--------------------------------------------------------------------------------

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers and Joint Bookrunners will make available to the Lenders
materials and/or information provided by or on behalf of the Company hereunder
(collectively, "Borrower Materials") by posting the Borrower Materials on
Syndtrak, IntraLinks or another similar electronic system (the "Platform") and
(b) certain of the Lenders (each, a "Public Lender") may have personnel who do
not wish to receive material nonpublic information with respect to the Company
and its Subsidiaries, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to any such Persons' securities.  The Company hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) if
requested by the Administrative Agent, all such Borrower Materials shall be
clearly and conspicuously marked "PUBLIC" which, at a minimum, shall mean that
the word "PUBLIC" shall appear prominently on the first page thereof; (x) by
marking Borrower Materials "PUBLIC," the Company shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers and Joint
Bookrunners and the Lenders to treat such Borrower Materials as not containing
any material nonpublic information (although it may be sensitive and
proprietary) with respect to the Company or its Subsidiaries or any of their
respective securities for purposes of United States Federal and state securities
laws; (y) all Borrower Materials marked "PUBLIC" are permitted to be made
available through a portion of the Platform designated "Public Side
Information;" and (z) the Administrative Agent and the Joint Lead Arrangers and
Joint Bookrunners shall treat any Borrower Materials that are not marked
"PUBLIC" as being suitable only for posting on a portion of the Platform not
designated "Public Side Information."  Notwithstanding the foregoing, the
Company shall not be under any obligation to mark any Borrower Materials
"PUBLIC."  The Company agrees that (i) any Loan Documents, (ii) any financial
statements delivered pursuant to Section 5.01 and (iii) any compliance
certificate delivered pursuant to Section 5.01(f) will, in each case, be deemed
to be "public-side" Borrower Materials and may be made available to Public
Lenders; provided, however, that to the extent the Company believes in good
faith that any compliance certificate delivered pursuant to section 5.01(f)
contains material nonpublic information, and the Company so advises the
Administrative Agent in writing at the time of delivery of such certificate,
such certificate shall not be deemed to be "public-side" Borrower Materials, but
the Company shall promptly provide the Administrative Agent with a version of
such certificate that redacts any portions thereof that contain material
nonpublic information so that such redacted version may be "public-side"
Borrower Material.
 
THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE." THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS
OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR
ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT
OR ANY OF ITS AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ADVISORS, REPRESENTATIVES, CONTROLLING PERSONS, MEMBERS, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE "AGENT PARTIES") OR THE COMPANY HAVE ANY LIABILITY TO
ANY PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
COMPANY'S OR THE AGENT PARTIES' TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL AND NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM SUCH PERSON'S GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT.
 
SECTION 5.02.  Maintenance of Property; Insurance.  (a) The Company will keep,
and will cause each Principal Subsidiary to keep, all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted.
 
31

--------------------------------------------------------------------------------

(b) The Company will, and will cause each of its Principal Subsidiaries to,
either (i) carry insurance (either in the name of the Company or in such
Principal Subsidiary's own name) with financially sound and responsible
insurance companies or (ii) maintain self-insurance, on all their respective
properties, against at least such risks as (and subject to no greater risk
retention than) are usually insured against in the same general area by
similarly sized companies of established repute engaged in the same or a similar
business; and will furnish to the Lenders, upon request from the Administrative
Agent, information presented in reasonable detail as to the insurance so carried
or the self-insurance so maintained.
 
SECTION 5.03.  Conduct of Business and Maintenance of Existence.  The Company
will preserve, renew and keep in full force and effect, and will cause each
Principal Subsidiary to preserve, renew and keep in full force and effect their
respective legal existences and their respective rights, privileges and
franchises necessary or desirable in the normal conduct of business; provided
that nothing in this Section 5.03 shall prevent any Principal Subsidiary from
merging into, consolidating with, or transferring all or substantially all of
its assets to, the Company.
 
SECTION 5.04.  Compliance with Laws.  The Company will comply, and cause each
Principal Subsidiary to comply, in all material respects, with all applicable
laws, ordinances, rules, regulations, and requirements of governmental
authorities (including, without limitation, Environmental Laws, ERISA and the
Internal Revenue Code and the rules and regulations thereunder) except (i) where
the necessity of compliance therewith is contested in good faith by appropriate
proceedings and (ii) where the failure to so comply would not have a material
adverse effect on the Company and its Consolidated Subsidiaries considered as a
whole.  The Company will maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents (acting in their
capacity as such) with Anti-Corruption Laws and applicable Sanctions (it being
understood that for purposes of the preceding clause only, the term
Anti-Corruption Laws is limited to the requirements of the U.S. Foreign Corrupt
Practices Act, as amended, and the U.K. Bribery Act 2010).
 
SECTION 5.05.  Mergers and Sales of Assets.  The Company will not (i)
consolidate or merge with or into any other Person or (ii) sell, lease or
otherwise transfer, directly or indirectly, all or substantially all of its
assets to any other Person; provided that the Company may merge with another
Person if (x) the Company is the corporation surviving such merger and (y) after
giving effect to such merger, no Event of Default shall have occurred and be
continuing.
 
SECTION 5.06.  Negative Pledge.  Neither the Company nor any Subsidiary will
create, assume or suffer to exist any Lien on (a) any Principal Property, (b)
the shares of capital stock or Debt of any Principal Subsidiary or (c) any
Domestic Inventory or Domestic Receivables, without securing the principal of
and interest on the Loans and all fees and other amounts payable hereunder
equally and ratably with (or, at the Company's option, prior to) the other
obligations secured by such Lien; provided that this Section 5.06 shall not
apply to the following Liens, and the obligations secured thereby shall be
excluded from any computation under this Section 5.06:
 
(i) Liens existing on the date of this Agreement securing Debt outstanding on
the date of this Agreement in an aggregate principal amount not exceeding
$150,000,000 (excluding obligations of the Company under capitalized leases);
 
32

--------------------------------------------------------------------------------

(ii) any Lien existing on any asset of any Person at the time such Person
becomes a Consolidated Subsidiary and not created in contemplation of such
event;
 
(iii) any Lien on any asset securing Debt incurred or assumed for the purpose of
financing all or any part of the cost of acquiring, constructing or improving
such asset; provided that such Lien attaches to such asset concurrently with or
within 180 days after the acquisition, construction or improvement thereof;
 
(iv) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Company or a Consolidated Subsidiary and
not created in contemplation of such event;
 
(v) any Lien existing on any asset prior to the acquisition thereof by the
Company or a Consolidated Subsidiary and not created in contemplation of such
acquisition;
 
(vi) Liens on Domestic Inventory and Domestic Receivables with an aggregate book
value not in excess of $250,000,000;
 
(vii) any Lien arising out of the refinancing, extension, renewal or refunding
of any Debt secured by any Lien permitted by any of the foregoing provisions of
this Section 5.06; provided that such Debt is not increased and is not secured
by any additional assets;
 
(viii) Liens which (1) do not secure Debt, (2) do not secure any single
obligation in an amount exceeding $500,000,000 and (3) do not in the aggregate
materially detract from the value of the assets of, or materially impair the use
thereof in the operation of the business of, the Company and its Consolidated
Subsidiaries taken as a whole;
 
(ix) any Lien in favor of the Company or any Lien created by a Subsidiary in
favor of another Subsidiary; and
 
(x) any other Lien; provided that the aggregate amount secured by all Liens
excluded pursuant to this clause (x) shall not exceed 10% of Consolidated Net
Assets.
 
SECTION 5.07.  Use of Proceeds.
 
(a) The proceeds of the Loans made under this Agreement will be used by the
Company to pay a portion of the Acquisition Consideration and related
Transaction Costs.  None of such proceeds will be used in violation of any
applicable law or regulation (including without limitation Regulation U or
Regulation X).
 
(b) The Company will not request any Borrowing, and the Company shall not use,
and the Company shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, directly or indirectly,
the proceeds of any Borrowing (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii)  in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
 
33

--------------------------------------------------------------------------------

SECTION 5.08.  Most Favored Lender.  The Company will not and will not permit
any Subsidiary to (a) enter into any Restricted Agreement or (b) agree to any
amendment, waiver, consent, modification, refunding, refinancing or replacement
of any Restricted Agreement, in either case, with terms the effect of which is
to (i) include a Covenant which imposes a restriction, limitation or obligation
in favor of another lender not imposed in favor of the Lenders by this
Agreement, or (ii) revise or alter any Covenant contained therein the effect of
which is to impose a restriction, limitation or obligation in favor of another
lender not imposed in favor of the Lenders by this Agreement, unless the Company
or such Subsidiary, as the case may be, within ten Domestic Business Days (x)
notifies the Lenders and the Administrative Agent thereof and (y) incorporates
herein such additional Covenant.  If the Administrative Agent at the time so
elects by notice to the Company and the Lenders, the incorporation of each such
additional Covenant shall be deemed to occur automatically without any further
action or the execution of any additional document by any of the parties to this
Agreement.  If the Administrative Agent does not elect to effect such an
automatic incorporation, the Administrative Agent shall promptly tender to the
Company for execution by it an amendment (executed by the Administrative Agent)
incorporating such additional Covenant and shall promptly deliver a copy of such
amendment to the Lenders.
 
SECTION 5.09.  Financial Covenant.  Beginning on the last day of the first full
fiscal quarter ending after the Closing Date and on the last day of each fiscal
quarter ending thereafter if both (a) the Company's Public Rating is less than
BBB+ from S&P and Baa1 from Moody's and (b) there are Loans outstanding in an
aggregate principal amount in excess of $500,000,000, then the Company will not
permit the Consolidated Leverage Ratio for the four consecutive fiscal quarter
period ending as of such date to exceed (i) for the last day of each fiscal
quarter ending on or prior to April 30, 2020, 5.75:1.00 and (ii) thereafter,
5.25:1.00.
 
 
ARTICLE 6
Defaults
 
SECTION 6.01.  Events of Default.  If one or more of the following events
("Events of Default") shall occur and be continuing:
 
(a) the Company shall (i) fail to pay when due any principal of any Loan or (ii)
fail to pay, within 5 days of the date when due, any interest on any Loan or any
fee or other amount payable hereunder;
 
(b) the Company shall fail to observe or perform any covenant contained in
Section 5.01(c), 5.05, 5.06, 5.08 or 5.09;
 
(c) the Company shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for 30 days after notice thereof has been given to the Company by the
Administrative Agent at the request of any Lender;
 
(d) any representation, warranty, certification or statement made by the Company
in this Agreement or in any certificate, financial statement or other document
delivered pursuant to this Agreement shall prove to have been incorrect in any
material respect when made;
 
(e) (i) the Company or any Principal Subsidiary shall commence a voluntary case
or other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the foregoing
or (ii) a Canadian Insolvency Event shall have occurred;
 
34

--------------------------------------------------------------------------------

(f) an involuntary case or other proceeding shall be commenced against the
Company or any Principal Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Company or any Principal Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;
 
(g) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $50,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing other than for, or with
respect to, a standard termination under Section 4041(b) of ERISA that would not
have a material adverse effect on the Company and its Consolidated Subsidiaries
considered as a whole; or the PBGC shall institute proceedings under Title IV of
ERISA to terminate, to impose liability (other than for premiums under Section
4007 of ERISA) in respect of, or to cause a trustee to be appointed to
administer any Material Plan; or a condition shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that any Material Plan
must be terminated; or there shall occur a complete or partial withdrawal from,
or a default, within the meaning of Section 4219(c)(5) of ERISA, with respect
to, one or more Multiemployer Plans which could cause one or more members of the
ERISA Group to incur a current payment obligation in excess of $50,000,000;
 
(h) a judgment or order for the payment of money in excess of $200,000,000 shall
be rendered against the Company or any Subsidiary and such judgment or order
shall continue unsatisfied and unstayed for a period of 45 days;
 
(i) [reserved];
 
(j) (i) acceleration of the maturity of any Material Debt or (ii)  the Company
or any Subsidiary obligated with respect thereto shall fail to pay the principal
amount of any Material Debt within three days of the date when due; or
 
(k) a Change of Control Triggering Event shall have occurred.
 
then, and in every such event, the Administrative Agent shall (i) if requested
by Lenders having more than 50% in aggregate amount of the Commitments, by
notice to the Company terminate the Commitments and they shall thereupon
terminate, and (ii) if requested by Lenders holding more than 50% of the
aggregate principal amount of the Loans, by notice to the Company declare the
Loans (together with accrued interest thereon) to be, and the Loans shall
thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Company; provided that in the case of any of the Events of Default specified in
clause (e) or (f) above with respect to the Company, without any notice to the
Company or any other act by the Administrative Agent or the Lenders, the
Commitments shall thereupon terminate and the Loans (together with accrued
interest thereon) shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Company.
 
35

--------------------------------------------------------------------------------

From the date hereof to and including the earlier of the Termination Date and
the funding of the Loans on the Closing Date, and notwithstanding (i) that any
representation given as a condition to the Effective Date (excluding the
Specified Representations and Acquisition Agreement Representations constituting
conditions under Section 3.02(f)) was incorrect, (ii) any failure by the Company
to comply with the provisions of Article 5 (excluding compliance on the Closing
Date with the provisions of Article 5 that are conditions to the Closing Date
under Section 3.02), (iii) any provision to the contrary in this Agreement or
(iv) that any condition to the Effective Date may subsequently be determined not
to have been satisfied, neither the Administrative Agent nor any Lender shall be
entitled (unless an Event of Default under Section 6.01(a) (solely with respect
to fees), 6.01(e) or 6.01(f) (in each case, solely with respect to the Company)
shall have occurred and is continuing) to: (a) cancel any of its Commitments,
(b) rescind, terminate or cancel this Agreement or any of its Commitments or
exercise any right or remedy hereunder, to the extent to do so would prevent,
limit or delay the making of its Loan, (c) refuse to participate in making its
Loan or (d) exercise any right of set-off or counterclaim in respect of its Loan
to the extent to do so would prevent, limit or delay the making of its Loan;
provided that the conditions set forth in Section 3.02 are satisfied.
Furthermore, (a) the rights and remedies of the Lenders and the Administrative
Agent shall not be limited in the event that any condition set forth Section
3.02 is not satisfied on the Closing Date and (b) from the Closing Date after
giving effect to the funding of the Loans on such date, all of the rights,
remedies and entitlements of the Administrative Agent and the Lenders shall be
available notwithstanding that such rights were not available prior to such time
as a result of the foregoing.
 
SECTION 6.02.  Notice of Default.  The Administrative Agent shall give notice to
the Company under Section 6.01(c) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.
 
 
ARTICLE 7
The Administrative Agent
 
SECTION 7.01.  Appointment and Authorization.  Each Lender irrevocably appoints
and authorizes the Administrative Agent to take such action as Administrative
Agent on its behalf and to exercise such powers under this Agreement and the
Notes as are delegated to the Administrative Agent by the terms hereof or
thereof, together with all such powers as are reasonably incidental thereto.
 
SECTION 7.02.  Administrative Agent and Affiliates.  Credit Suisse AG, Cayman
Islands Branch shall have the same rights and powers under this Agreement as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent, and Credit Suisse AG, Cayman Islands Branch
and its affiliates may accept deposits from, lend money to, and generally engage
in any kind of business with the Company or any Subsidiary or affiliate of the
Company as if it were not the Administrative Agent.
 
SECTION 7.03.  Action by Administrative Agent.  The obligations of the
Administrative Agent hereunder are only those expressly set forth herein. 
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 11.02), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent.
 


36

--------------------------------------------------------------------------------

SECTION 7.04.  Consultation with Experts.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.
 
SECTION 7.05.  Liability of Administrative Agent.  Neither the Administrative
Agent nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required
Lenders (or such other combination of Lenders as may be specified herein with
respect to the taking of any particular action) or (ii) in the absence of its
own gross negligence or willful misconduct.  Neither the Administrative Agent
nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (i) any statement, warranty or representation made in
connection with this Agreement or any borrowing hereunder; (ii) the performance
or observance of any of the covenants or agreements of the Company; (iii) the
satisfaction of any condition specified in Article 3, except receipt of items
required to be delivered to the Administrative Agent; or (iv) the validity,
effectiveness or genuineness of this Agreement, the Notes or any other
instrument or writing furnished in connection herewith.  The Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, statement, or other writing (which may be a bank wire,
telex, facsimile transmission or similar writing) believed by it to be genuine
or to be signed by the proper party or parties.
 
SECTION 7.06.  Indemnification.  Each Lender shall, ratably in accordance with
its Credit Exposure, indemnify the Administrative Agent, its affiliates and the
directors, officers, agents and employees of the foregoing (to the extent not
reimbursed by the Company) against any cost, expense (including counsel fees and
disbursements), loss or liability (except such as result from such indemnitees'
gross negligence or willful misconduct as determined by a final, non-appealable
judgment of a court of competent jurisdiction) that such indemnitees may suffer
or incur in connection with this Agreement or any action taken or omitted by
such indemnitees hereunder.
 
SECTION 7.07.  Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking any action
under this Agreement.
 
37

--------------------------------------------------------------------------------

SECTION 7.08.  Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving notice thereof to the Lenders and the Company. 
Upon any such resignation, the Required Lenders shall have the right to appoint
a successor Administrative Agent.  If no successor Administrative Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent shall, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a commercial
bank organized or licensed under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $50,000,000.  If
no successor Administrative Agent has been appointed pursuant to the immediately
preceding sentence by the 30th day after the date such notice of resignation was
given by the Administrative Agent, the Administrative Agent's resignation shall
become effective and the Company shall have the right to appoint a successor
Administrative Agent, which shall be a commercial bank organized or licensed
under the laws of the United States or of any State thereof and having a
combined capital and surplus of at least $50,000,000.  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  After any retiring Administrative Agent's resignation
hereunder as Administrative Agent, the provisions of this Article shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent.
 
SECTION 7.09.  Administrative Agent's Fee.  The Company shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Company and the Administrative Agent.
 
SECTION 7.10.  Joint Lead Arrangers and Joint Bookrunners.  Nothing in this
Agreement or in any Note shall impose upon any Joint Lead Arranger or Joint
Bookrunner, in its capacity as such, any duty or responsibility whatsoever.
 
 
ARTICLE 8
Change in Circumstances
 
SECTION 8.01.  Basis for Determining Interest Rate Inadequate or Unfair.  If on
or prior to the first day of any Interest Period for any Euro-Dollar Loan:
 
(a) the Administrative Agent determines that adequate and fair means do not
exist for determining the Euro-Dollar Rate for such Interest Period, or
 
(b) the Required Lenders advise the Administrative Agent that the Euro-Dollar
Rate as determined by the Administrative Agent will not adequately and fairly
reflect the cost to such Lenders of funding their Euro-Dollar Loans for such
Interest Period,
 
the Administrative Agent shall forthwith give notice thereof to the Company and
the Lenders, whereupon until the Administrative Agent notifies the Company that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Euro-Dollar Loans or to continue or convert
outstanding Loans as or into Euro-Dollar Loans shall be suspended and (ii) each
outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan on the
last day of the then current Interest Period applicable thereto.  Unless the
Company notifies the Administrative Agent at least two Domestic Business Days
before the date of any Euro-Dollar Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, such Borrowing
shall instead be made as a Base Rate Borrowing.
 
38

--------------------------------------------------------------------------------

SECTION 8.02.  Illegality.  If any Change in Law shall make it unlawful or
impossible for any Lender (or its Euro‑Dollar Lending Office) to make, maintain
or fund its Euro‑Dollar Loans to the Company and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Company, whereupon until such Lender
notifies the Company and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Euro‑Dollar Loans to the Company, or to convert outstanding Loans to the Company
into Euro-Dollar Loans, shall be suspended.  Before giving any notice to the
Administrative Agent pursuant to this Section, such Lender shall designate a
different Euro‑Dollar Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.  If such notice is given, each Euro-Dollar Loan
of such Lender then outstanding to the Company shall be converted to a Base Rate
Loan either (i) on the last day of the then current Interest Period applicable
to such Euro-Dollar Loan if such Lender may lawfully continue to maintain and
fund such Loan to such day or (ii)  immediately if such Lender shall determine
that it may not lawfully continue to maintain and fund such Loan to such day.
 
SECTION 8.03.  Increased Cost and Reduced Return.  (a)  If any Change in Law
shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board, but excluding with
respect to any Euro-Dollar Loan any such requirement included in an applicable
Euro-Dollar Reserve Percentage), special deposit, insurance assessment or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (or its Applicable Lending Office) or shall
subject any Lender to any taxes (other than any taxes indemnified under Section
8.04 or excluded in the definition of Taxes) on its Loans, loan principal,
Commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable or allocated thereto, or impose on any Lender (or its
Applicable Lending Office) or on the London interbank market any other condition
affecting its Euro-Dollar Loans, its Notes or its obligation to make Euro-Dollar
Loans and the result of any of the foregoing is to increase the cost to such
Lender (or its Applicable Lending Office) of making or maintaining any
Euro-Dollar Loan (or, in the case of a Change in Law with respect to taxes, any
Loan) or to reduce the amount of any sum received or receivable by such Lender
(or its Applicable Lending Office) under this Agreement or under its Notes with
respect thereto, by an amount deemed by such Lender to be material, then, within
15 days after demand by such Lender (with a copy to the Administrative Agent),
the Company shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction.
 
(b) If any Lender shall have determined that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on capital of such Lender (or its Parent) as a consequence of such
Lender's obligations hereunder to a level below that which such Lender (or its
Parent) could have achieved but for such Change in Law (taking into
consideration its policies with respect to capital adequacy and liquidity) by an
amount deemed by such Lender to be material, then from time to time, within 15
days after demand by such Lender (with a copy to the Administrative Agent), the
Company shall pay to such Lender such additional amount or amounts as will
compensate such Lender (or its Parent) for such reduction.
 
39

--------------------------------------------------------------------------------

(c) Each Lender will promptly notify the Company and the Administrative Agent of
any event of which it has knowledge, occurring after the date hereof, which will
entitle such Lender to compensation pursuant to this Section and will designate
a different Lending Office if such designation will avoid the need for, or
reduce the amount of, such compensation and will not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender.  A certificate of any
Lender claiming compensation under this Section and setting forth the additional
amount or amounts to be paid to it hereunder shall be conclusive in the absence
of manifest error.  In determining such amount, such Lender may use any
reasonable averaging and attribution methods.
 
SECTION 8.04.  Taxes.  (a) For the purposes of this Section 8.04, the following
terms have the following meanings:
 
"Taxes" means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by the Company
pursuant to this Agreement or under any Note, and all liabilities with respect
thereto, excluding (i) in the case of each Lender and the Administrative Agent,
taxes imposed on its income, and franchise or similar taxes imposed on it, by a
jurisdiction under the laws of which such Lender or the Administrative Agent (as
the case may be) is organized or in which its principal executive office is
located or, in the case of each Lender, in which its Applicable Lending Office
is located, (ii) in the case of each Lender, any United States withholding tax
imposed on such payments, but only up to the rate (if any) at which United
States withholding tax would apply to such payments to such Lender at the time
such Lender first becomes a party to this Agreement and (iii) any United States
withholding tax imposed under FATCA.
 
"Other Taxes" means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution, performance, enforcement or delivery of, or otherwise with respect
to, this Agreement or any Note.
 
(b) Any and all payments by or on account of any obligation of the Company to or
for the account of any Lender or the Administrative Agent hereunder or under any
Note shall be made without deduction for any Taxes or Other Taxes, except as
required by applicable law.  If the Company or the Administrative Agent shall be
required by law to deduct any Taxes or Other Taxes from any such payments, (i)
the sum payable by the Company shall be increased as necessary so that after all
required deductions (including deductions applicable to additional sums payable
under this Section) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Company or the Administrative Agent, as
applicable, shall make such deductions, (iii) the Company or the Administrative
Agent, as applicable, shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law and (iv)
if the withholding agent is the Company, the Company shall promptly furnish to
the Administrative Agent, at its address referred to in Section 11.01, the
original or a certified copy of a receipt evidencing payment thereof.
 
(c) The Company shall timely pay to the relevant taxation authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
 
(d) The Company agrees to indemnify each Lender and the Administrative Agent for
the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section) paid by such Lender or the Administrative Agent (as the case
may be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto.  This indemnification shall be paid within 15
days after such Lender or the Administrative Agent (as the case may be) makes
demand therefor.
 
40

--------------------------------------------------------------------------------

(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Lender listed on the signature pages hereof and on or prior
to the date on which it becomes a Lender in the case of each other Lender, and
from time to time thereafter if requested in writing by the Company or the
Administrative Agent (but only so long as such Lender remains lawfully able to
do so), shall provide the Company and the Administrative Agent with Internal
Revenue Service form W-8BEN or W-8BEN-E (together with, in the case of a Lender
claiming the benefits of the exemption for portfolio interest under Section
881(c) of the Code, a certificate to the effect that such Lender is not a "bank"
within the meaning of Section 881(c)(3)(A) of the Code, a "10 percent
shareholder" of the Company within the meaning of Section 881(c)(3)(B) of the
Code, or a "controlled foreign corporation" described in Section 881(c)(3)(C) of
the Code (a "U.S. Tax Compliance Certificate")), W-8IMY (accompanied by form
W-8ECI, form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate, form W-9,
and/or other certification documents from each beneficial owner, as applicable)
or W-8ECI, as appropriate, or any successor form prescribed by the Internal
Revenue Service.
 
(f) For any period with respect to which a Lender has failed to provide the
Company or the Administrative Agent with the appropriate form pursuant to
Section 8.04(e) (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which such form originally was
required to be provided), such Lender shall not be entitled to indemnification
under Section 8.04(b) or (d) with respect to Taxes imposed by the United States;
provided that if a Lender, which is otherwise exempt from or subject to a
reduced rate of withholding tax, becomes subject to Taxes because of its failure
to deliver a form required hereunder, the Company shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such Taxes.
 
(g) If a payment made to a Lender under this Agreement or any Note would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for the purposes of
this Section 8.04(g), "FATCA" shall include any amendments made to FATCA after
the date of this Agreement, whether or not included in the definition of FATCA.
 
(h) If the Company is required to pay additional amounts to or for the account
of any Lender pursuant to this Section, then such Lender will change the
jurisdiction of its Applicable Lending Office if, in the judgment of such
Lender, such change (i) will eliminate or reduce any such additional payment
which may thereafter accrue and (ii) is not otherwise disadvantageous to such
Lender.
 
(i) Each Lender shall severally indemnify the Administrative Agent for any Taxes
and Other Taxes (but only to the extent that the Company has not already
indemnified the Administrative Agent for such Taxes and Other Taxes and without
limiting the obligation, if any, of the Company to do so) or any taxes excluded
from the definition of "Taxes", in each case attributable to such Lender that
are paid or payable by the Administrative Agent in connection with this
Agreement, and any reasonable expenses arising therefrom or with respect
thereto.  This indemnification shall be made within 15 days from the date the
Administrative Agent makes demand therefor.
 
41

--------------------------------------------------------------------------------

(j) Each party's obligations under this Section 8.04 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under this
Agreement.
 
SECTION 8.05.  Base Rate Loans Substituted for Affected Euro-Dollar Rate.  If
(i) the obligation of any Lender to make, or convert outstanding Loans to,
Euro‑Dollar Loans to the Company has been suspended pursuant to Section 8.02 or
(ii) any Lender has demanded compensation under Section 8.03 or 8.04 with
respect to its Euro-Dollar Loans and the Company shall, by at least five
Euro‑Dollar Business Days' prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Lender, then, unless and until such Lender notifies the Company
that the circumstances giving rise to such suspension or demand for compensation
no longer exist, all Loans to the Company which would otherwise be made by such
Lender as (or continued as or converted into) Euro‑Dollar Loans shall instead be
Base Rate Loans (on which interest and principal shall be payable
contemporaneously with the related Euro-Dollar Loans of the other Lenders).  If
such Lender notifies the Company that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Dollar Loan on the first day of the next succeeding
Interest Period applicable to the related Euro‑Dollar Loans of the other
Lenders.
 
 
ARTICLE 9
[Reserved]
 
 
ARTICLE 10
[Reserved]
 
 
ARTICLE 11
Miscellaneous
 
SECTION 11.01.  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telex, facsimile
transmission or similar writing) and shall be given to such party: in the case
of the Company or the Administrative Agent, at its address, facsimile number or
telex number set forth on the signature pages hereof, in the case of any Lender,
at its address, facsimile number or telex number set forth in its Administrative
Questionnaire or in the case of any party, at such other address, facsimile
number or telex number as such party may hereafter specify for the purpose by
notice to the Administrative Agent and the Company.  Each such notice, request
or other communication shall be effective (i) if given by telex, when such telex
is transmitted to the telex number specified in this Section and the appropriate
answerback is received, (ii) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (iii) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iv) if given by any other means, when delivered at
the address specified in this Section 11.01; provided that notices to the
Administrative Agent under Article 2 or Article 8 shall not be effective until
received.
 
42

--------------------------------------------------------------------------------

SECTION 11.02.  No Waivers.  No failure or delay by the Administrative Agent or
any Lender in exercising any right, power or privilege hereunder or under any
Note shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.
 
SECTION 11.03.  Expenses; Indemnification.  (a) The Company shall pay (i) all
reasonable out-of-pocket expenses of the Administrative Agent, including
reasonable fees and disbursements of special counsel for the Administrative
Agent, in connection with the preparation and administration of this Agreement,
any waiver or consent hereunder or any amendment hereof or any Default or
alleged Default hereunder and (ii) if an Event of Default occurs, all
out-of-pocket expenses incurred by the Administrative Agent and each Lender,
including (without duplication) the fees and disbursements of outside counsel
and the allocated cost of inside counsel, in connection with such Event of
Default and collection, bankruptcy, insolvency and other enforcement proceedings
resulting therefrom.
 
(b) The Company agrees to indemnify the Administrative Agent, each Joint Lead
Arranger and Joint Bookrunner, and each Lender, their respective affiliates and
their respective officers, directors, employees, agents, advisors,
representatives, controlling persons, members and successors and assigns (each
an "Indemnitee") and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel which shall be
reimbursed within 30 days after receipt of a reasonably detailed written invoice
therefor (together with, if reasonably requested, documentation supporting such
reimbursement request) for any reasonable and documented out-of-pocket expenses
(including legal expenses of one firm of counsel for all such Indemnitees, taken
as a whole, and, if necessary, of a single local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for all such Indemnitees, taken as a whole (and in the case of an
actual or perceived conflict of interest where the Indemnitee affected by such
conflict informs you of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Indemnitee)) incurred in connection
with investigating or defending any of the foregoing; provided that no
Indemnitee shall have the right to be indemnified hereunder for (i) such
Indemnitee's (or any Related Person of such Indemnitee's) own gross negligence,
bad faith or willful misconduct (ii) a material breach of the obligations of any
Indemnitee or any Related Person thereof hereunder or (iii) any claim,
litigation, investigation or proceeding between or among Indemnitees or their
Related Persons other than a Joint Lead Arranger or Joint Bookrunner or the
Administrative Agent in its capacity as such (except to the extent involving any
act or omission by the Company or any of its affiliates), in each case as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.
 
(c) Notwithstanding any other provision of this Agreement, no party hereto, the
Target, any Indemnified Person or any affiliates of the foregoing shall be
liable for any indirect, special, punitive or consequential damages in
connection with its activities related to this Agreement, the Term Loan Fee
Letter and the Transactions; provided that the foregoing shall not limit the
Company's indemnification obligation with respect to losses, claims, damages and
liabilities as set forth in this Section 11.03.
 
43

--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, no party hereto shall
be liable for any damages arising from the use by others of information or other
materials obtained through electronic telecommunications or other information
transmission systems, other than for direct, actual damages resulting from the
bad faith, gross negligence or willful misconduct of such party or any of its
Related Persons as determined by a final, non-appealable judgment of a court of
competent jurisdiction.
 
(e) The Company shall not, without the prior written consent of an Indemnified
Person (which consent shall not be unreasonably withheld, conditioned or
delayed), effect any settlement of any pending or threatened proceeding against
an Indemnified Person in respect of which indemnity could have been sought
hereunder by such Indemnified Person unless (i) such settlement includes an
unconditional release of such Indemnified Person from all liability or claims
that are the subject matter of such proceeding and (ii) does not include any
statement as to any admission or fault, culpability, wrong-doing or a failure to
act by or on behalf of such Indemnified Person.
 
(f) The Company shall not be liable for any settlement of any claim, litigation,
investigation or proceeding effected without the Company's prior written consent
(which prior written consent shall not be unreasonably withheld, conditioned or
delayed), but if settled with the Company's written consent, the Company agrees
to indemnify and hold harmless each Indemnified Person in accordance with the
other provisions of this Section 11.03.
 
(g) Notwithstanding the foregoing paragraphs in this Section 11.03, each
Indemnified Person shall be obligated to refund or return any and all amounts
paid the Company under the paragraph (f) above to such Indemnified Person for
any losses, claims, damages, liabilities or expenses to the extent such
Indemnified Person is found in a final judgment by a court of competent
jurisdiction to not be entitled to payment of such amounts in accordance with
the terms hereof.
 
SECTION 11.04.  Sharing of Set-offs.  (a) Each Lender agrees that if it shall,
by exercising any right of set‑off or counterclaim or otherwise, receive payment
of a proportion of the aggregate amount of principal and interest due with
respect to the Loans held by it which is greater than the proportion received by
any other Lender in respect of the aggregate amount of principal and interest
due with respect to the Loans held by such other Lender, the Lender receiving
such proportionately greater payment shall purchase such participations in the
Loans held by the other Lenders, and such other adjustments shall be made, as
may be required so that all such payments of principal and interest due with
respect to the Loans held by the Lenders shall be shared by the Lenders pro
rata; provided that nothing in this Section 11.04(a) shall impair the right of
any Lender to exercise any right of set-off or counterclaim it may have and to
apply the amount subject to such exercise to the payment of indebtedness of the
Company other than its indebtedness hereunder.
 
(b) The Company agrees, to the fullest extent it may effectively do so under
applicable law, that any holder of a participation in a Loan to the Company,
whether or not acquired pursuant to the foregoing arrangements, may exercise
rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Company in the amount of such participation.
 
44

--------------------------------------------------------------------------------

SECTION 11.05.  Amendments and Waivers.  Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Company and the Required Lenders (and, if the
rights or duties of the Administrative Agent are affected thereby, by it);
provided that no such amendment or waiver shall unless signed by each affected
Lender, (i) increase the Commitment of any Lender or subject any Lender to any
additional obligation, (ii) reduce the principal of or rate of interest on any
Loan or any fees hereunder, (iii) postpone the date fixed for any payment of
principal of or interest on any Loan or any fees hereunder or for the
termination of any Commitment or (iv) amend or modify the pro rata requirements
of Section 2.12 or Section 11.04; provided, further that, no such amendment or
waiver shall, unless signed by all the Lenders (other than any Defaulting Lender
unless such Defaulting Lender is disproportionately adversely affected by such
change) change the percentage of the Credit Exposures which shall be required
for the Lenders or any of them to take any action under this Section 11.05 or
any other provision of this Agreement; provided that (i) [reserved] and (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Company and the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (i) the Commitment of such Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender, (ii) any date fixed by this Agreement or any other Loan Document for the
payment (excluding mandatory prepayments) of principal or interest due to a
Defaulting Lender may not be postponed without (A) the consent of such
Defaulting Lender and (B) in connection with the extension of payments of
principal or interest which impact all Lenders, the consent of all other Lenders
entitled to vote, (iii) the principal of, and the rate of interest specified
herein on, any Loan due to a Defaulting Lender may not be reduced without (A)
the consent of such Defaulting Lender and (B) in connection with a reduction of
the rate of interest specified herein on any Loan which impacts all Lenders, the
consent of all other Lenders entitled to vote or (iv) this last sentence of
Section 11.05 shall not be amended without the consent of any Lender that is a
Defaulting Lender at the time of such amendment.
 
Notwithstanding anything to the contrary herein, if the Administrative Agent and
the Company have jointly identified any ambiguity, mistake, defect,
inconsistency, obvious error, omission or any other error or omission of a
technical nature, in each case, in any provision of any Loan Document, the
Company and the Administrative Agent shall be permitted to effect amendments to
this Agreement or any other Loan Document, as applicable, solely to address such
matter and such amendment shall become effective without the consent of any
other party to this Agreement so long as, in each case, the Lenders shall have
received at least ten (10) Domestic Business Days' prior written notice thereof
and the Administrative Agent shall not have received, within ten (10) Domestic
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.
 
If, in connection with any proposed amendment, waiver or consent  requiring the
consent of "each Lender" or "each Lender directly affected thereby," the consent
of the Required Lenders is obtained, but the consent of other necessary Lenders
is not obtained (any such Lender whose consent is necessary but not obtained
being referred to herein as a "Non-Consenting Lender"), then the Company may
elect to (x) terminate the Loans of such Non-Consenting Lender and repay all
obligations of the Company owing to such Non-Consenting Lender relating to the
Loans held by such Non-Consenting Lender and all accrued fees and interests
owing to such Non-Consenting Lender hereunder as of such termination date or (y)
replace such Non-Consenting Lender as a Lender party to this Agreement; provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Company and the Administrative Agent shall
agree, as of such date, to purchase for cash at par the Loans and other
obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption Agreement and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of Section
11.06(c), and (ii) the Company shall pay to such Non-Consenting Lender in same
day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Company
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 8.03 and 8.04, and (2)
an amount, if any, equal to the payment which would have been due to such Lender
on the day of such replacement under Section 2.13 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
 
45

--------------------------------------------------------------------------------

SECTION 11.06.  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Company may not assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all Lenders.
 
(b) Any Lender may, without the consent of the Company, the Administrative Agent
or any other Person, at any time grant to one or more Lenders or other
institutions (other than the Company or any Affiliate of the Company) (each a
"Participant") participating interests in its Commitment or any or all of its
Loans.  In the event of any such grant by a Lender of a participating interest
to a Participant, whether or not upon notice to the Company and the
Administrative Agent, such Lender shall remain responsible for the performance
of its obligations hereunder, and the Company and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement.  Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Company hereunder including, without limitation, the right to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such participation agreement may provide that such Lender will not agree to
any modification, amendment or waiver of this Agreement described in clause (i),
(ii), (iii) or (iv) of Section 11.05(a) without the consent of the Participant. 
The Company agrees that each Participant shall, to the extent provided in its
participation agreement, be entitled to the benefits of Article 8 with respect
to its participating interest.  An assignment or other transfer which is not
permitted by subsection (c) or (d) below shall be given effect for purposes of
this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b).
 
(c) Any Lender may at any time assign to one or more banks or other financial
institutions other than a Defaulting Lender, the Company or any Affiliate of the
Company (each a "Assignee") all, or a proportionate part (equivalent to an
initial Commitment of not less than $5,000,000 unless each of the Company and
the Administrative Agent otherwise consents) of all, of its rights and
obligations under this Agreement and its Notes with respect to Loans, and each
such Assignee shall assume such rights and obligations, pursuant to an
Assignment and Assumption Agreement in substantially the form of Exhibit C
hereto executed by such Assignee and such transferor Lender, with (and subject
to) the subscribed consent of the Administrative Agent and (so long as at the
time no Event of Default exists) the Company, which consent will not be
unreasonably withheld or delayed; provided that (i) after the Closing Date, no
such consent of the Company shall be required if such Assignee is an affiliate
of such transferor Lender, a Lender prior to such assignment or an Approved
Fund, (ii) the Company shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 15 Domestic Business Days after having received notice thereof and (iii)
if such Assignee is a Lender prior to such assignment, the assignment may be in
an amount less than $5,000,000. Upon execution and delivery of such instrument
and payment by such an Assignee to such transferor Lender of an amount equal to
the purchase price agreed between such transferor Lender and such Assignee, such
Assignee shall be a Lender party to this Agreement and shall have all the rights
and obligations of a Lender with a Commitment as set forth in such instrument of
assumption, and the transferor Lender shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by any
party shall be required.  Upon the consummation of any assignment pursuant to
this subsection (c), the transferor Lender, the Administrative Agent and the
Company shall make appropriate arrangements so that, if required, new Notes are
issued to the relevant Assignee to evidence its Loans.  In connection with any
such assignment, the transferor Lender shall pay to the Administrative Agent an
administrative fee for processing such assignment in the amount of $3,500.  If
the relevant Assignee is not incorporated under the laws of the United States or
a state thereof, it shall deliver to the Company and the Administrative Agent
certification as to exemption from deduction or withholding of any United States
federal income taxes in accordance with Section 8.04.
 
46

--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign all or any portion of its rights
under this Agreement and its Notes to a Federal Reserve Bank or other central
bank having jurisdiction over it.  No such pledge or assignment shall release
the transferor Lender from its obligations hereunder.
 
(e) No Assignee, Participant or other transferee of any Lender's rights shall be
entitled to receive any greater payment under Section 8.03 or 8.04 than such
Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Company's prior written
consent or by reason of the provisions of Section 8.02, 8.03 or 8.04 requiring
such Lender to designate a different Applicable Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist.
 
(f) Each Lender that sells a participation shall, acting solely for this purpose
as a nonfiduciary agent of the Company, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Loans or other obligations
hereunder (the "Participant Register"); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
hereunder) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
 
(g) The words "execution," "signed," "signature," and words of like import in
any Assignment and Assumption Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
SECTION 11.07.  [Reserved].
 
47

--------------------------------------------------------------------------------

SECTION 11.08.  Collateral.  Each of the Lenders represents to the
Administrative Agent and the other Lenders that it in good faith is not relying
upon any "margin stock" (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for in this Agreement.
 
SECTION 11.09.  Governing Law; Submission to Jurisdiction.  This Agreement and
each Note shall be governed by and construed in accordance with the laws of the
State of New York; provided, however, that (a) the interpretation of the
definition of "Target Material Adverse Effect (and whether or not a Target
Material Adverse Effect has occurred or would reasonably be expected to occur),
(b) the determination of the accuracy of any Acquisition Agreement
Representations and whether as a result of any inaccuracy of any Acquisition
Agreement Representation there has been a failure of a condition precedent to
the Company's (or its affiliates') obligations under the Acquisition Agreement
and (c) the determination of whether the Acquisition has been consummated in
accordance with the terms of the Acquisition Agreement shall, in each case, be
governed by, and construed and interpreted in accordance with, the internal laws
and judicial decisions of the State of Delaware applicable to agreements
executed and performed entirely within such jurisdiction without giving effect
to any choice or conflict of laws provision or rule (whether the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than the State of Delaware.  The Company hereby
irrevocably and unconditionally (i) submits to the exclusive jurisdiction of any
New York State or Federal court located in the City of New York, Borough of
Manhattan, over any suit, action or proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby, (ii) accepts for itself
and in respect of its property the jurisdiction of such courts, (iii) waives any
objection to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
has been brought in an inconvenient forum and (iv) consents to the service of
any process, summons, notice or document in any such suit, action or proceeding
by registered mail addressed to the Company at its address specified on
signature page hereof.  A final judgment in any such suit, action or proceeding
will be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing herein will affect the
right of any Lender Party to serve legal process in any other manner permitted
by law or affect any Lender Party's right to bring any suit, action or
proceeding against the Company or its property in the courts of other
jurisdictions.
 
SECTION 11.10.  Counterparts; Integration.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.
 
SECTION 11.11.  WAIVER OF JURY TRIAL.  EACH OF THE COMPANY, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
 
SECTION 11.12.  USA Patriot Act.  Each Lender hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the "Patriot Act"), it is required to
obtain, verify and record information that identifies the Company, which
information includes the name and address of the Company and other information
that will allow such Lender to identify the Company in accordance with the
Patriot Act.
 
48

--------------------------------------------------------------------------------

SECTION 11.13.  No Fiduciary Duty; Obligations Several.  The Company agrees that
in connection with all aspects of the Loans contemplated by this Agreement and
any communications in connection therewith, the Company and its Subsidiaries, on
the one hand, and the Administrative Agent, the Lenders and their respective
affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, any Lender or their respective affiliates, and no such
duty will be deemed to have arisen in connection with any such transactions or
communications.  The respective obligations of the Lenders under this Agreement
are several and not joint and no Lender shall be responsible for the failure of
any other Lender to satisfy its obligations hereunder.
 
SECTION 11.14.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
 
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
 
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
 
(i) a reduction in full or in part or cancellation of any such liability;
 
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
 
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
 


[Signature Pages Follow]
 


49

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
CAMPBELL SOUP COMPANY
 
By:  
/s/ Ashok Madhavan  
Name: Ashok Madhavan
Title: Vice President and Treasurer

 
Address:   Campbell Place
   Camden, NJ 08103-1799
Facsimile: (856) 342-4807
Website:   www.campbellsoupcompany.com
Taxpayer Identification Number: 21-0419870

 
 
 
 
 
 
 
 
 
[Signature Page to Campbell Soup Three Year Term Loan Credit Agreement]



--------------------------------------------------------------------------------



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent
 
By:  
/s/ Christopher Day 
Name: Christopher Day
Title: Authorized Signatory



Address:
Eleven Madison Aveneu, 9th Floor
New York, NY 10010 
Attn:
Agency Manager 
Email:
agency.loanops@credit-suisse.com           
By:
/s/ Karim Rahimtoola 
Name:
Karim Rahimtoola 
Title:
Authorized Signatory      Address: 
Eleven Madison Avenue, 9th Floor
New York, NY 10010 
Attn:  Agency Manager  Email:  agency.loanops@credit-suisse.com 

 
 
 
 
 
 
 
[Signature Page to Campbell Soup Three Year Term Loan Credit Agreement]



--------------------------------------------------------------------------------

 
CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as a Lender
 
By:    
/s/ Christopher Day 
Name: Christopher Day
Title: Authorized Signatory
       
By:
/s/ Karim Rahimtoola 
Name: Karim Rahimtoola
Title: Authorized Signatory


 
 
 
 
[Signature Page to Campbell Soup Three Year Term Loan Credit Agreement]



--------------------------------------------------------------------------------

 
 
CITIBANK, N.A., as a Lender
  /s/ Carolyn Kee  
Name: Carolyn Kee
Title: Vice President








 
 
 
[Signature Page to Campbell Soup Three Year Term Loan Credit Agreement]
 

--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a Lender
  /s/ Katsuyuki Kubo 
Name: Katsuyuki Kubo
Title: Managing Director

 
 
 

 
[Signature Page to Campbell Soup Three Year Term Loan Credit Agreement]
 

--------------------------------------------------------------------------------

 
The Bank of Tokyo Mitsubishi UFJ, Ltd., as a Lender
  /s/ Charles Shaw 
Name: Charles Shaw
Title: Authorized Signatory

 
 
 
 
 
 
[Signature Page to Campbell Soup Three Year Term Loan Credit Agreement]
 

--------------------------------------------------------------------------------

 
Barclays Bank PLC, as a Lender
  /s/ Ronnie Glenn 
Name: Ronnie Glenn
Title: Vice President

 
 
 
 
 
 
[Signature Page to Campbell Soup Three Year Term Loan Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
BNP Paribas, as a Lender
  /s/ David L. Berger 
Name: David L. Berger
Title: Director
    /s/ Andrew Shapiro 
Name: Andrew Shapiro
Title: Managing Director

 
 
 
 
 
 
[Signature Page to Campbell Soup Three Year Term Loan Credit Agreement]
 

--------------------------------------------------------------------------------

 
 
Coöperative Rabobank U.A., New York Branch, as a Lender
  /s/ Michael LaHaie 
Name: Michael LaHaie
Title: Executive Director
 
[for Lenders requiring two signature
blocks]
 
By:    
/s/ Jennifer Smith 
Name: Jennifer Smith
Title: Vice President

 
 
 
 
 
 
[Signature Page to Campbell Soup Three Year Term Loan Credit Agreement]
 

--------------------------------------------------------------------------------

 
BMO HARRIS BANK N.A., as a Lender
  /s/ Jason Deegan 
Name: Jason Deegan
Title: Vice President

 
 
 
 
 
 
[Signature Page to Campbell Soup Three Year Term Loan Credit Agreement]
 

--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A., as a Lender
  /s/ Daniel Blakely 
Name: Daniel Blakely
Title: Associate

 
 
 
 
 
 
 
[Signature Page to Campbell Soup Three Year Term Loan Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
PNC NATIONAL BANK ASSOCIATION, as a Lender
  /s/ Denise DiSimone 
Name: Denise DiSimone
Title: Senior Vice President

 
 
 
 
 
 
 
 
[Signature Page to Campbell Soup Three Year Term Loan Credit Agreement]
 

--------------------------------------------------------------------------------

 
Wells Fargo Bank, National Association,
as a Lender
  /s/ Beth Rue 
Beth Rue
Director

 
 
 
 
 
 
 
 
 
 
[Signature Page to Campbell Soup Three Year Term Loan Credit Agreement]
 

--------------------------------------------------------------------------------

 
Manufacturers and Traders Trust
Company, as a Lender
  /s/ Keith A. Mummert 
Name: Keith A. Mummert
Title: Vice President

 
 
 
 
 
 
 
[Signature Page to Campbell Soup Three Year Term Loan Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
CoBank, ACB as a Lender
  /s/ Patrick Sauer 
Name: Patrick Sauer
Title: Vice President

 
 
 
 
 
 
 
 
[Signature Page to Campbell Soup Three Year Term Loan Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
ROYAL BANK OF CANADA,
as a Lender
  /s/ Nikhil Madhok 
Name: Nikhil Madhok
Title: Authorized Signatory

 
 
 
 
 
 
 
[Signature Page to Campbell Soup Three Year Term Loan Credit Agreement]
 

--------------------------------------------------------------------------------

 
JPMorgan Chase Bank, N.A., as a Lender
  /s/ Tony Yung 
Name: Tony Yung
Title: Executive Director

 
 
 
 
 
 
 
 
 
[Signature Page to Campbell Soup Three Year Term Loan Credit Agreement]
 

--------------------------------------------------------------------------------

COMMITMENT SCHEDULE (in US$)


Lender
 
Commitment
 
Credit Suisse AG, Cayman Islands Branch
 
$
133,000,000.00
 
Bank of America, N.A.
 
$
133,000,000.00
 
PNC Bank, National Association
 
$
133,000,000.00
 
Barclays Bank PLC
 
$
95,000,000.00
 
BNP Paribas
 
$
95,000,000.00
 
Citibank, N.A.
 
$
95,000,000.00
 
JPMorgan Chase Bank, N.A.
 
$
95,000,000.00
 
Sumitomo Mitsui Banking Corporation
 
$
75,000,000.00
 
CoBank, ACB
 
$
70,000,000.00
 
BMO Harris Bank N.A.
 
$
50,000,000.00
 
Coöperative Rabobank U.A., New York Branch
 
$
50,000,000.00
 
Wells Fargo Bank, National Association
 
$
50,000,000.00
 
Manufacturers and Traders Trust Company
 
$
50,000,000.00
 
Royal Bank of Canada
 
$
40,000,000.00
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
$
36,000,000.00
 
Total:
 
$
1,200,000,000.00
 





--------------------------------------------------------------------------------

PRICING SCHEDULE
 
Each of "Base Rate Margin" and "Euro-Dollar Margin" means, for any day, the rate
per annum set forth below in the row opposite such term and in the column
corresponding to the Pricing Level that applies on such day:
 
Pricing Level
Level I
Level II
Level III
Level IV
Level V
Base Rate Margin
0.000%
0.000%
0.000%
0.125%
0.375%
Euro-Dollar Margin
0.750%
0.875%
1.000%
1.125%
1.375%



For purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraph of this Schedule:
 
"Level I Pricing" applies on any day on which the Company's long-term debt is
rated A or higher by S&P or A2 or higher by Moody's.
 
"Level II Pricing" applies on any day on which (i) the Company's long-term debt
is rated A- or higher by S&P or A3 or higher by Moody's and (ii) no better
Pricing Level applies.
 
"Level III Pricing" applies on any day on which (i) the Company's long-term debt
is rated BBB+ or higher by S&P or Baa1 or higher by Moody's and (ii) no better
Pricing Level applies.
 
"Level IV Pricing" applies on any day on which (i) the Company's long-term debt
is rated BBB or higher by S&P or Baa2 or higher by Moody's and (ii) no better
Pricing Level applies.
 
"Level V Pricing" applies on any day on which (i) the Company's long-term debt
is rated BBB- or lower by S&P or Baa3 or lower by Moody's and (ii) no better
Pricing Level applies.
 
"Pricing Level" refers to the determination of which of Level I, Level II, Level
III, Level IV or Level V Pricing applies on any day.  A "better" Pricing Level
is one with a lower roman numeral.
 
The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement, and any rating assigned to any other
debt security of the Company shall be disregarded. The ratings in effect for any
day are those in effect at the close of business on such day.
 
If the Company has split ratings from Moody's and S&P, pricing will be based on
the higher of the two ratings; provided that if the split is more than one full
rating category, the rating one notch below the higher rating shall be used.
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
NOTE
 

 
New York, New York
 
_____________, 20__

 
 
For value received, Campbell Soup Company, a New Jersey corporation (the
"Company"), promises to pay to ______________________ (the "Lender") or its
registered assigns, the unpaid principal amount of each Loan made by the Lender
to the Company pursuant to the Credit Agreement referred to below on the
maturity date provided for in the Credit Agreement.  The Company promises to pay
interest on the unpaid principal amount of each such Loan on the dates and at
the rate or rates provided for in the Credit Agreement.  All such payments of
principal and interest shall be made in lawful money of the United States in
Federal or other immediately available funds at the office of Credit Suisse AG,
11 Madison Avenue, New York, New York 10010.
 
All Loans made by the Lender to the Company, the respective types thereof and
all repayments of the principal thereof shall be recorded by the Lender and, if
the Lender so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Lender on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Company
hereunder or under the Credit Agreement.
 
This Note is one of the Notes referred to in the Three-Year Term Loan Credit
Agreement dated as of December 29, 2017, among the Company, the Lenders from
time to time party thereto and Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the "Credit
Agreement").  Unless otherwise defined herein, capitalized terms used herein
shall have the meanings set forth in the Credit Agreement..  Reference is made
to the Credit Agreement for provisions for the prepayment hereof and the
acceleration of the maturity hereof.
 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

CAMPBELL SOUP COMPANY
By:
 
Name:
Title:



By:
 
Name:
Title:



 
 
 
 
 
 
 
[Signature Page to Note]




--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL
 


Date
Amount of Loan
Type of  Loan
Amount of
Principal Repaid
Maturity  Date
Notation Made By
                                                                               
                                                                               
                                                                   




--------------------------------------------------------------------------------

EXHIBIT B
 
SOLVENCY CERTIFICATE


[DATE]


This Solvency Certificate ("Certificate") of Campbell Soup Company, a New Jersey
corporation (the "Company"), and its Subsidiaries is delivered pursuant to
Section 3.02(h) of the Three-Year Term Loan Credit Agreement, dated as of
December 29, 2017 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
by and among the Company, the Lenders from time to time party thereto, and
Credit Suisse AG, Cayman Islands Branch, as Administrative Agent.  Unless
otherwise defined herein, capitalized terms used in this Certificate shall have
the meanings set forth in the Credit Agreement.
 
I, [__], the duly elected, qualified and acting [__] of the Company, DO HEREBY
CERTIFY, in that capacity only and not in my individual capacity (and without
personal liability), as follows:
 
1. I have reviewed the Credit Agreement and the other Loan Documents referred to
therein (collectively, the "Transaction Documents") and have made such
investigation as I have deemed necessary to enable me to express a reasonably
informed opinion as to the matters referred to herein.
 
2. As of the date hereof, after giving effect to the Transactions, the fair
value and the present fair saleable value of any and all property of the Company
and its Subsidiaries, on a consolidated basis, is greater than the probable
liability on existing debts of the Company and its Subsidiaries, on a
consolidated basis, as they become absolute and matured (it being understood
that the amount of contingent liabilities at any time shall be computed as the
amount that, in the light of all the facts and circumstances existing as of the
date hereof, represents the amount that can reasonably be expected to become an
actual or matured liability).
 
3. As of the date hereof, after giving effect to the Transactions, the Company
and its Subsidiaries, on a consolidated basis are able to pay their debts
(including, without limitation, contingent and subordinated liabilities) as they
become absolute and mature (it being understood that the amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing as of the date hereof, represents the
amount that can reasonably be expected to become an actual or matured
liability).
 
4. As of the date hereof, after giving effect to the Transactions, the Company
and its Subsidiaries, on a consolidated basis are otherwise "solvent" within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances.
 
5. The Company and its Subsidiaries, on a consolidated basis, do not intend to,
nor do they believe that they will, incur debts that would be beyond their
ability to pay as such debts mature.
 
6. As of the date hereof, before and after giving effect to the Transactions,
the Company and its Subsidiaries are not engaged in businesses or transactions,
nor about to engage in businesses or transactions, for which any property
remaining would, on a consolidated basis, constitute unreasonably small capital
after giving due consideration to the prevailing practice in the industry in
which they are engaged.
 

--------------------------------------------------------------------------------

7. For the purpose of the foregoing, I have assumed there is no default under
the Credit Agreement on the date hereof and will be no default under the Credit
Agreement after giving effect to the funding under the Credit Agreement.
 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate to be executed as of
the date first written above.
 


CAMPBELL SOUP COMPANY
       
By:
 
 
Name:
 
Title:

 
 
 
 
 
 
 
 
[Signature Page to Solvency Certificate]




--------------------------------------------------------------------------------

EXHIBIT C
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
AGREEMENT dated as of __________ __, 20_ between <NAME OF ASSIGNOR> (the
"Assignor") and <NAME OF ASSIGNEE> (the "Assignee").
 
WHEREAS, this Assignment and Assumption Agreement (this "Agreement") relates to
the Three-Year Term Loan Credit Agreement dated as of December 29, 2017, among
Campbell Soup Company, the Lenders from time to time party thereto and Credit
Suisse AG, Cayman Islands Branch, as Administrative Agent (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
"Credit Agreement");
 
WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Company in an aggregate principal amount at any time
outstanding not to exceed $__________;
 
WHEREAS, Loans made to the Company by the Assignor under the Credit Agreement in
the aggregate principal amount of $__________ are outstanding at the date
hereof; and
 
WHEREAS, the Assignor proposes to assign to the Assignee all of the rights and
obligations of the Assignor as a Lender under the Credit Agreement in respect of
a portion of its Commitment thereunder in an amount equal to $__________ (the
"Assigned Amount"), together with a corresponding portion of its outstanding
Loans, and the Assignee proposes to accept assignment of such rights and assume
the corresponding obligations from the Assignor on such terms;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
 
SECTION 1.  Definitions. All capitalized terms not otherwise defined herein
shall have the respective meanings set forth in the Credit Agreement.
 
SECTION 2.  Assignment.  The Assignor hereby assigns and sells to the Assignee
all of the rights and obligations of the Assignor as a Lender under the Credit
Agreement to the extent of the Assigned Amount, and the Assignee hereby accepts
such assignment from the Assignor and assumes all of the obligations of the
Assignor under the Credit Agreement to the extent of the Assigned Amount,
including the purchase from the Assignor of the corresponding portion of the
principal amount of the Loans made by the Assignor outstanding at the date
hereof.  Upon the execution and delivery hereof by the Assignor and the Assignee
[and the Company] and the payment of the amounts specified in Section 3 required
to be paid on the date hereof the Assignee shall, as of the date hereof, succeed
to the rights and be obligated to perform the obligations of a Lender under the
Credit Agreement with a Commitment in an amount equal to the Assigned Amount,
and (ii) the Commitment of the Assignor shall, as of the date hereof, be reduced
by a like amount and the Assignor released from its obligations under the Credit
Agreement to the extent such obligations have been assumed by the Assignee.  The
assignment provided for herein shall be without recourse to the Assignor.
 

--------------------------------------------------------------------------------

SECTION 3.  Payments.  As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in federal funds the amount heretofore agreed between them.1  It is understood
that ticking fees accrued to the date hereof are for the account of the Assignor
and such fees accruing from and including the date hereof are for the account of
the Assignee.  Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party's interest therein and shall promptly
pay the same to such other party.
 
SECTION 4.  Consents.2  This Agreement is conditioned upon the consent of [the
Company and] the Administrative Agent pursuant to Section 11.06(c) of the Credit
Agreement.  The execution of this Agreement by each of them is evidence of their
consent.  Pursuant to Section 11.06(c), the Company agrees, if so requested by
the Assignee, to execute and deliver a Note payable to the order of the Assignee
to evidence the assignment and assumption provided for herein.
 
SECTION 5.  Non-Reliance on Assignor.  The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of any Borrower, or the
validity and enforceability of the obligations of any Borrower in respect of the
Credit Agreement or any Note.  The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Borrowers.  The Assignor represents and warrants that it is the
legal and beneficial owner of the interest being assigned and such interest is
free and clear of any lien or adverse claim.
 
SECTION 6.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
SECTION 7.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
SECTION 8.  Administrative Questionnaire.  Attached is an Administrative
Questionnaire duly completed by the Assignee.
 
[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

1 Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee.  It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.
 
2 With respect to assignments of Commitments prior to the Closing Date, no
consent of the Company shall be required for an assignment to a Permitted
Assignee or a Lender and after the Closing Date, no such consent of the Company
shall be required if such Assignee is an affiliate of such transferor Lender, a
Lender prior to such assignment or an Approved Fund.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.
 
<NAME OF ASSIGNOR>
 
By:
 
Name:
Title:



<NAME OF ASSIGNEE>
 
By:
 
Name:
Title:



The undersigned hereby consent to the foregoing assignment.
 
[CAMPBELL SOUP COMPANY
 
By:
 
Name:
Title: ]



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent
 
By:
 
Name:
Title:

 
 
 


 
 
[Signature Page to Assignment and Assumption Agreement]